Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

(Perimeter Woods Retail Shopping Center)

 

THIS PURCHASE AND SALE AGREEMENT (together with all exhibits attached hereto and
any and all amendments hereto made in accordance with the terms hereof, this
“Agreement”) is made and entered into as of the 23rd day of December, 2010, by
and among INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation, its
successors, legal representatives and permitted assigns (“Purchaser”) and
PERIMETER WOODS RETAIL SAE, LLC, a North Carolina limited liability company
(“Seller”).

 

RECITALS:

 

A.            Seller is the owner of that certain real property located in
Mecklenburg County, North Carolina on which Seller has developed a retail
shopping center, known as “Perimeter Woods Shopping Center” (the “Shopping
Center”).  Said land is more particularly described on Exhibit A and detailed on
Exhibit O (Site Plan) which are both attached hereto and is hereinafter referred
to as the “Land.”

 

B.            Seller has agreed to sell to Purchaser, and Purchaser has agreed
to purchase from Seller, the Land and any improvements thereon in accordance
with the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.             Definition of Certain Terms.

 

For purposes of this Agreement, unless the context otherwise requires, the
following terms shall have the meanings hereinafter set forth (such meanings to
be applicable to the singular and plural forms of such terms and the masculine
and feminine forms of such terms):

 

(a)           The term “Governmental Authorities” shall mean any board, bureau,
commission, department or body of any municipal, township, county, city, state
or federal governmental unit, or any subdivision thereof, having or acquiring
jurisdiction over the Property or the ownership, management, operation, use or
improvement thereof.

 

(b)           The term “Hazardous Conditions” refers to the presence on, in or
about the Property (including ground water) of Hazardous Materials, the
concentration, condition, quantity, location or other characteristic of which
fails to comply with the standards applicable, relevant or appropriate under
applicable environmental laws.

 

(c)           The term “Hazardous Materials” shall mean any chemical, substance,
waste, material, equipment or fixture defined as hazardous, toxic, a pollutant,
a contaminant, or

 

1

--------------------------------------------------------------------------------


 

otherwise regulated under any environmental law, including but not limited to,
petroleum and petroleum products, waste oil, halogenated and non-halogenated
solvents, PCB’s and asbestos.

 

(d)           The term “Leases” shall mean those leases to the tenants listed on
Exhibit B attached hereto (“Existing Leases”) and New Leases (as defined in
Section 6(e)) entered into after the date hereof pursuant to Section 6(e).

 

(e)           The term “Personal Property” shall mean: (i) all signs, supplies,
tools, decorations, furniture, furnishings, fixtures, equipment, machinery,
landscaping and other tangible personal property owned by Seller in connection
with the leasing, management, operation, maintenance and repair of the Property,
excluding, however, those items of personal property specifically identified on
Exhibit H attached hereto; and (ii) all of Seller’s right, title and interest in
and to the name: “Perimeter Woods Retail Shopping Center” and the Leases and
Contracts (hereinafter defined).

 

(f)            The term “Property” shall mean, collectively, the Real Property
and Personal Property.

 

(g)           The term “Real Property” shall mean the Land, all improvements
thereon, and Seller’s interest in any easements, covenants and other rights
appurtenant to such land and any land lying in the bed of any street, road,
avenue or alley adjoining such Land.

 

(h)           The term “Study Materials” means all materials relating to the
Property delivered by Seller, or any agent or representative of either Seller,
to Purchaser, together with copies of all title reports, surveys, plans,
documents, and reports or test results developed by Purchaser and/or its agents
and contractors in connection with the Property.

 

2.             Purchase of the Property. On or prior to the Closing Date (as
defined in Section 13(a)), and subject to the terms and conditions set forth in
this Agreement, Seller shall sell, transfer, assign and convey to Purchaser, and
Purchaser shall purchase and accept the sale, transfer, assignment and
conveyance from Seller of, and assume the obligations of Seller arising from or
otherwise relating to, the following:

 

(a)           the Property (including, without limitation, the Leases); and

 

(b)           all right, title and interest of Seller in and to the contracts
and agreements set forth in Exhibit C attached hereto which are still in effect
as of the Closing Date, if any (“Contracts”).

 

3.             Purchase Price and Terms of Payment.

 

(a)           Subject to adjustment as provided below, the aggregate price
(“Purchase Price”) of the Property shall be Sixty Million Six Hundred Thousand
and No/100 Dollars ($60,600,000.00), subject to adjustments and prorations as
set forth in this Agreement.

 

2

--------------------------------------------------------------------------------


 

(b)           The Purchase Price shall be unconditionally and irrevocably paid
by Purchaser (and by no other person or entity except as permitted hereunder) as
follows:

 

(i)            Deposit.  Within five (5) business days after full execution of
this Agreement, Purchaser shall deposit with Chicago Title & Trust Company, 171
North Clark Street, Chicago, IL, 60601, Attn: Nancy Castro, (Fax: 312-223-3409)
(“Escrow Agent”) in cash or Federal wire funds the sum of One Million and No/100
Dollars ($1,000,000.00) (the “Deposit”), which Deposit shall be held and
disbursed by Escrow Agent in accordance with the terms and provisions of the
Escrow Agreement attached hereto as Exhibit D. Immediately upon receipt of the
Deposit, Escrow Agent shall confirm in writing to Seller and Purchaser that it
has received and is holding the Deposit.  In the event Purchaser fails to
deliver the Deposit to Escrow Agent as and when required pursuant hereto, time
being of the essence, this Agreement shall be deemed null and void and of no
further force and effect, and the parties shall have no further rights or
obligations hereunder.

 

(ii)           Loan Assumption.  A condition precedent to the obligation of
Purchaser to close hereunder (the “Loan Assumption Condition Precedent”) is that
Jackson National Life Insurance Company and/or its loan servicer and the rating
agency (if applicable) (collectively, the “Existing Lender”) agree to allow
Purchaser to assume the existing indebtedness currently encumbering the Property
(approximate current principal balance $45,280,000.00 with a maturity date of
September 1, 2018 and an interest rate of 6.02%) on terms that are acceptable to
Purchaser in its sole and absolute discretion (“Existing Loan”). An additional
condition precedent to the obligation of Purchaser to close the transaction
described by this Agreement is that the Existing Lender actually closes on the
Existing Loan assumption at Closing on terms consistent with the approved Loan
Assumption Consent Letter (as hereinafter defined)(the “Loan Assumption Closing
Condition Precedent”).  Also, Purchaser shall receive the written consent of
Existing Lender to allow Purchaser to assume the Existing Loan (“Loan Assumption
Consent Letter”) in form and content satisfactory to Purchaser in its sole
discretion including, without limitation, a statement of the then existing
unpaid principal balance and accrued interest under the Existing Loan; a
statement from Existing Lender regarding the presence or absence of a default by
Seller under the Existing Loan; and the amounts of the balances, if any, held in
Existing Lender’s escrow, reserve or holdback accounts.  Purchaser shall receive
a credit at Closing equal to the amount of the Existing Loan assumed by
Purchaser (including any accrued and unpaid interest). In addition, at Closing,
Seller shall escrow with Escrow Agent pursuant to a sole order controlled by
Purchaser a portion of the Purchase Price in an amount equaling Three Million
Nine Hundred Seventeen Thousand Five Hundred and No/100 Dollars ($3,917,500.00)
in consideration of the principal payments due under the Existing Loan from the
date of Closing until the maturity date of the Existing Loan.  Such escrow shall
become the property of the Purchaser as of the Closing Date and Seller will have
no further claim to the escrowed funds. The escrow shall be available to
Purchaser to pay the monthly principal installments of said Existing Loan as and
when same become due. Seller shall be responsible for payment of any and all
Existing Loan assumption costs, expenses and charges incurred and/or imposed
(however characterized) by Existing Lender, and any governmental authority
having jurisdiction thereof, including, but not limited to (collectively, the
“Assumption Costs”): (i) prepayment penalties and premiums (including, but not
limited to, any third party costs such as costs to break any swap or hedging
agreements), (ii) legal fees of the Existing Lender, (iii) legal

 

3

--------------------------------------------------------------------------------


 

opinions (other than due authorization and Purchaser’s local counsel),
(iv) mortgage taxes imposed upon the assumption of the Existing Loan, if any,
and (v) processing and loan assumption fees. Seller shall receive credit for the
amount of any escrow, impound or like deposits held by Existing Lender, such
amounts currently estimated to be $0. In the event the Loan Assumption Condition
Precedent and/or the Loan Assumption Closing Condition Precedent are not
satisfied on or before the Closing Date, either party shall have the right to
terminate this Agreement upon written notice to the other party in which event
the Deposit shall be returned to Purchaser and the parties hereto shall have no
further rights or obligations accruing hereunder from and after the effective
date of said termination.

 

(iii)          Remainder of Purchase Price.  Purchaser shall unconditionally and
irrevocably pay to Seller the balance of the Purchase Price (if the Deposit is
paid to Seller on the Closing Date, and subject to the Loan Assumption Condition
Precedent and the Loan Assumption Closing Condition Precedent and the prorations
as described in Section 13, and further subject to the terms of Section 20) on
the Closing Date in cash or by Federal wire funds, which constitute legal tender
in the United States for all debts and dues, public and private at the time of
payment.  TIME BEING OF THE ESSENCE.

 

4.             Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser, all of which are made as
of the date hereof and shall be true and correct on the Closing Date, which
shall survive the Closing Date for a period of six (6) months:

 

(a)           Seller is a limited liability company, existing and in good
standing under the laws of the State of North Carolina.  This Agreement and the
Seller Closing Documents (hereinafter defined) are, or will be when executed and
delivered by Seller, legally binding on and enforceable against Seller in
accordance with their respective terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, receivership and other
similar laws affecting the rights and remedies of creditors generally and by
general principles of equity.

 

(b)           To the best of Seller’s knowledge and belief, Exhibit B attached
hereto is a true and complete Rent Roll, which describes in all material
respects all Leases at the Property.  Seller will make available for review by
Purchaser a copy of each Lease (including any amendments thereto) which is in
Seller’s possession.  To the best of Seller’s knowledge and belief, (i) Seller
has not received any notices under the Leases alleging that the landlord under
the Leases is in default of its obligations thereunder which alleged defaults
have not previously been cured, (ii) each of the tenants under the Leases is
required to either self-maintain its demised premises (and pay taxes and
insurance applicable to its leased premises) or pay its pro rata share of
pass-throughs for taxes, insurance and common area maintenance charges (subject
to customary caps on such pass-throughs as described by the Existing Leases),
and (iii) no tenant has an option or right of first refusal to purchase any
portion of the Property.

 

(c)           To the best of Seller’s knowledge and belief, Seller has not
received written notice from any Governmental Authority of:  (i) any pending or
threatened condemnation proceedings affecting the Property, or any part thereof;
(ii) any violations of applicable zoning laws with respect to the Property which
have not heretofore been cured; or (iii) any violations of

 

4

--------------------------------------------------------------------------------


 

any other laws, rules or regulations relating to the use or operation of the
Property which have not heretofore been cured.

 

(d)           To the best of Seller’s knowledge and belief, Exhibit C attached
hereto sets forth a list of all Contracts (other than management agreements and
leasing commission agreements) between Seller (or any managing agent on behalf
of Seller) and third parties relating to the maintenance or operation of only
the Property.  Subject to the terms of Section 20 herein, on or before the
Closing Date, Seller shall terminate all contracts in effect with any third
party for the management, leasing or servicing of the Property.

 

(e)           To the best of Seller’s knowledge and belief, as of the date
hereof:  (i) there are no leasing commissions due and owing in connection with
any of the Leases except as set forth on Exhibit C-1 (“Existing Commission
Obligations”); and (ii) Exhibit C-1 attached hereto sets forth a list of leasing
commission agreements pursuant to which leasing commissions may become due and
owing after the date hereof (the commissions disclosed on Exhibits C-1 are
hereinafter collectively referred to as the “Future Commission Obligations”).

 

(f)            To the best of Seller’s knowledge and belief, as of the date
hereof and except as may be disclosed in the environmental reports and/or other
items identified on Exhibit G attached hereto (copies of which shall be
delivered to Purchaser within five (5) days after the date of this Agreement),
Seller has received no written notice from any Governmental Authority of any
Hazardous Conditions relating to the Property.

 

(g)           To the best of Seller’s knowledge and belief, there is no pending
litigation that may materially adversely affect the Property.

 

(h)           To the best of Seller’s knowledge and belief, Exhibit E attached
hereto is a true and complete list, in all material respects, of all security
deposits held by Seller under the Leases.

 

(i)            To the best of Seller’s knowledge and belief, as of the date
hereof, the building improvements within the Property are in a good condition
and state of repair.

 

(j)            To the best of Seller’s knowledge and belief, Seller has paid all
unemployment taxes due and owing as of the date of this Agreement.

 

For  purposes of this Section 4, all references to Seller’s knowledge,
including, without limitation, the phrase “to the best of Seller’s knowledge and
belief,” shall be limited to the actual, personal knowledge of John Collett, as
Manager of Seller, without investigation or inquiry, or obligation to make
investigation or inquiry, of any person or entity other than Seller’s legal
department and Seller’s property management and leasing personnel, and in no
event shall the same include any knowledge imputed to Seller by any other person
or entity.

 

5.             Representations and Warranties of Purchaser. Purchaser hereby
makes the following representations and warranties to Seller, all of which are
made as of the date hereof

 

5

--------------------------------------------------------------------------------


 

and shall be true and correct on the Closing Date, and none of which shall
survive past the Closing Date:

 

(a)           Purchaser is a corporation organized, existing and in good
standing under the laws of the State of Illinois.  This Agreement and the
Purchaser Closing Documents (hereinafter defined) are, or will be when executed
and delivered by Purchaser, legally binding on, and enforceable against,
Purchaser in accordance with their respective terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, receivership and
other similar laws affecting the rights and remedies of creditors generally and
by general principles of equity.

 

(b)           Purchaser is not insolvent (as such term is defined in
Section 101(32) of the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq.
(“Bankruptcy Code”)) and will not become insolvent as a result of entering into
and consummating this Agreement or the transactions contemplated hereby
(including, without limitation, the purchase of the Property), nor are the
transfers to be made hereunder or obligations incurred in connection herewith
made or incurred by Purchaser with any intent to hinder, delay or defraud any
creditors to which Purchaser is or becomes indebted. Purchaser acknowledges that
it is receiving new, fair, reasonably equivalent value in exchange for the
transfers and obligations contemplated by this Agreement, and affirmatively
represents that neither its entry into this Agreement nor its consummation of
the transactions contemplated hereby constitutes a fraudulent conveyance or
preferential transfer under the Bankruptcy Code or any other federal, state or
local laws affecting the rights of creditors generally.

 

6.             Additional Obligations, Covenants, Agreements of Seller.

 

(a)           Seller agrees to give full, complete and actual possession of the
Property to Purchaser on the Closing Date, subject only to the rights of tenants
under the Leases, occupants under temporary occupancy arrangements and all other
matters included as Permitted Exceptions (as defined in Section 15) and/or
described in the standard North Carolina form of special warranty deed.  Seller
agrees to cooperate fully with Purchaser to assure that the transfer of
possession of the Property takes place with the least possible disruption in the
normal operation of the Property.

 

(b)           On or before the Closing Date, Seller shall terminate all
contracts in effect with any third party for the management or operation of the
Property. Prior to the expiration of the Study Period, Purchaser and Seller (or
its affiliated entity) agree that each party shall diligently and in good faith
negotiate to arrive at a mutually acceptable version of an exclusive leasing
agreement (providing for a full listing agent commission to be paid to Seller
(or its affiliated entity) for any executed leases) to be executed at Closing
between Purchaser and Seller (or its affiliated entity) governing the leasing of
the Property for a minimum of five (5) years after the Closing (the “Exclusive
Leasing Agreement”).  Seller shall terminate, at its sole cost and expense, any
of the Contracts which Purchaser designates for termination in a written notice
which must be received by Seller on or before the date that is sixty (60) days
prior to the Closing Date (“Contract Termination Date”).  In the event the
foregoing written notice is not received by Seller on or before the Contract
Termination Date or Purchaser designates any Contracts for termination by

 

6

--------------------------------------------------------------------------------


 

written notice to Seller after the Contract Termination Date, Purchaser shall
pay (or reimburse Seller for) all costs and expenses of terminating such
Contracts (including, without limitation, any penalties or other termination
fees due on account of such termination).  All Contracts not designated for
termination by Purchaser by written notice received by Seller as aforesaid shall
be assigned to and assumed by Purchaser at Closing. Purchaser’s obligations
under this Section 6(b) shall survive the Closing of the transactions
contemplated hereby for a period of five (5) years after the Closing Date.

 

(c)           On the Closing Date, Seller shall turn over to Purchaser (either
directly or by leaving the same at the Property) all tenant files, and executed
originals (or true copies if Seller do not possess the originals) of each Lease.

 

(d)           Subject to Purchaser’s satisfaction of and compliance with the
conditions set forth in Section 8(b), upon at least twenty-four (24) hours’
advance written notice, Seller shall permit Purchaser, and its agents,
representatives and contractors, to have reasonable access to the Property
during normal business hours from and after the date hereof to the Closing Date,
subject to the rights of tenants and provided that, if Seller desires, a
representative of Seller shall accompany Purchaser, and its agents,
representatives and contractors, onto the Property for all physical inspections
and testing.  Such notice shall detail the scope of the due diligence Purchaser
intends to conduct at that time, including, without limitation, any physically
intrusive work such as sampling of soils, other media or the like.  In addition,
subject to the conditions set forth herein and in Section 8(b), Seller shall
make available to Purchaser via electronic mail and/or website access during
such period all information in Seller’s or its management agent’s possession
concerning the Property, including, without limitation, all tenant leases,
tenant correspondence files, rent rolls and plans and specifications, which
Purchaser may reasonably request.

 

(e)           From the date of this Agreement until the Closing Date, Seller
shall not enter into any new leases (collectively, “New Leases”) or any
renewals, extensions or modifications of Existing Leases (collectively,
“Modifications”) without first obtaining the express written consent of
Purchaser thereto, which consent shall not be unreasonably withheld, provided,
however, in no event shall Seller be required to obtain Purchaser’s prior
written consent with respect to any New Leases so long as such leases comply in
all respects with the “Leasing Parameters” attached hereto as Exhibit F.  
Purchaser shall give Seller its written response to any request for Purchaser’s
consent to a New Lease or a Modification within three (3) business days of
receipt of such request sent to the following Purchaser representatives:  Sharon
Anderson-Cox and Charles J. Benvenuto, and Purchaser’s failure to provide such
written response within such 3-business day period shall be deemed to be
Purchaser’s consent to such New Lease or Modification.  Notwithstanding the
foregoing, Purchaser’s consent shall not be required (provided however, Seller
shall provide written notice of same to Purchaser) for any Modifications that
are expressly required by and provided for in any of the Existing Leases or
which do not otherwise effect any of the economic terms of the Existing Leases. 
Notwithstanding anything contained herein to the contrary, in the event Seller
enters into a New Lease between the date hereof and the date of Closing which
includes an annual base rent in excess of the pro forma annual base rent (per
the attached Exhibit B), the Purchase Price shall increase by an amount equal to
the annual base rent for the New Lease in excess of the pro forma

 

7

--------------------------------------------------------------------------------


 

annual base rent (such increased base rent not to exceed 10% of said pro forma
base rent) divided by .074521.

 

(f)            Seller agrees that from the date of this Agreement to the Closing
Date, Seller shall: (i) at its expense, maintain its usual maintenance program
for the Property, reasonable wear and tear and damage by fire or other casualty
excepted, it being understood, however, that the Property is being sold in an
“AS-IS” condition as provided in Section 11 hereof; (ii) continue to perform in
all material respects its obligations as landlord under the  Leases; (iii) not
mortgage any part of the Property; (iv) not make any commitment or incur any
liability to any labor union, through negotiations or otherwise with respect to
the Property; and (v) maintain in full force and effect an all-risk casualty
insurance policy for the Property and all improvements thereon, in substantially
the same form as currently maintained.

 

(g)           On the Closing Date, Seller shall execute and deliver to the
Escrow Agent, or the Title Company (as defined in Section 15 hereof) if
different (“Closing Agent”) the documents, affidavits, certificates and other
instruments identified on Exhibit J attached hereto (collectively, “Seller
Closing Documents”).

 

(h)           Seller shall provide Purchaser with such information as is
reasonably satisfactory to the Title Company demonstrating the due authorization
and performance by Seller of this Agreement and the Seller Closing Documents, as
set forth in Section 4(a).

 

(i)            Seller shall request that tenants of the Property provide to
Purchaser estoppel certificates in the form attached hereto as Exhibit I (or
such other form as is attached to any Existing Leases), and will promptly
forward to Purchaser all completed estoppel certificates signed by such tenants
that may be received by Seller.  Seller makes no representation, agreement or
covenant as to the content or availability of such estoppel certificates. 
Notwithstanding the foregoing, if Purchaser’s condition to closing set forth in
Section 9(a)(i) is not satisfied on or prior to 3-business days prior to Closing
because Purchaser has not received estoppel certificates reasonably acceptable
to Purchaser from all of the tenants identified on Exhibit I-1 attached hereto
(“Major Tenants”) plus at least 90% of the balance of the tenants at the
Property (based on the square footage of the Property), Seller shall have the
option (but not the obligation) to deliver to Purchaser no later than 3-business
days prior to Closing estoppel certificates (in the form attached as Exhibit I)
executed by Seller (“Seller Estoppel Certificates”) for such number of retail
tenants as may be necessary to cause the total number of retail tenants (other
than Major Tenants) delivering estoppel certificates to Purchaser (whether
signed by the tenant or by Seller) to constitute 100% of the retail tenants of
the Property (other than the Major Tenants).  Notwithstanding the terms of the
immediately preceding sentence, Purchaser shall not be obligated to accept a
Seller estoppel for more than 15% (based upon square footage) of the balance of
the tenants at the Property remaining (after Major Tenants).  Any liability
Seller may have with respect to each Seller Estoppel Certificate (if any)
delivered to Purchaser as aforesaid for any inaccuracies therein or otherwise
shall terminate on the earlier of: (a) the date Purchaser receives an estoppel
certificate reasonably acceptable to Purchaser from the tenant that is the
subject of such Seller Estoppel Certificate confirming in all material respects
the information included in such Seller Estoppel Certificate; or (b) six
(6) months after the Closing Date.  In addition, Seller shall obtain an REA
Estoppel Certificate in the form attached hereto as Exhibit

 

8

--------------------------------------------------------------------------------


 

M, and made a part hereof, from Lowe’s Home Centers, Inc. (“Lowe’s), with
respect to the current Declaration of Covenants, Easements and Restrictions, as
amended (collectively, the “REA”), encumbering the Property.

 

(j)            Seller shall pay and discharge in the ordinary course of business
all Existing Commission Obligations, any Future Commission Obligations and any
leasing commissions with respect to the Property payable by Seller in accordance
with the terms herein.

 

7.             Additional Obligations, Covenants, Agreements of Purchaser.

 

(a)           On the Closing Date, Purchaser shall execute and deliver to the
Closing Agent the documents, affidavits, certificates and other instruments
identified on Exhibit J-1 attached hereto (collectively, “Purchaser Closing
Documents”).

 

(b)           Purchaser acknowledges that Seller may seek an exchange qualifying
for tax-deferred like-kind exchange treatment under Section 1031 of the Internal
Revenue Code of 1986, as amended, with respect to the transfer by Seller to
Purchaser of the Real Property.  Purchaser agrees to cooperate with Seller in
accomplishing structuring of the transfer of the Real Property to Purchaser in a
manner that shall qualify for tax-deferred like-kind exchange treatment under
Section 1031 of the Internal Revenue Code, as amended, provided that Seller
shall be responsible for preparing all documents required to effect such
exchange and for all transaction costs associated with the acquisition of the
exchange property (ies) and its conveyance to Seller.  Notwithstanding the
foregoing, Purchaser shall not be required to take title to any exchange
property.  The consummation of an exchange is not a condition precedent to
Seller’s obligations under this Agreement and in no manner shall result in the
extension of any time periods under this Agreement, including the Closing Date. 
Purchaser has made no representation or warranty to Seller with respect to the
tax effect of the transfer of the Real Property by Seller to Purchaser and by
cooperating with Seller in structuring the transaction(s), Purchaser assumes no
responsibility for the tax effects of the transactions upon Seller.

 

8.             Study Period/Due Diligence.

 

(a)           Study Period.  For the period from the date of this Agreement
through 5 p.m., (Chicago, Illinois time) on February 15, 2011 (“Study Period”),
Purchaser or its agents shall have the right, at Purchaser’s sole cost and
expense, to inspect and review the Property, the physical and environmental
condition thereof, and such other information it may desire concerning the
Property, including, without limitation, obtaining an engineering report and
so-called “Phase 1” environmental report on the Property, inspecting and
auditing the books and records of the Property, inspecting accounting
information regarding cash flow, billing and real estate taxes, inspecting
financial statements and company background on tenants of the Property,
reviewing Seller’s insurance on the Property, inspecting the state of title and
survey to the Property and conducting such other investigations of the Property
as Purchaser deems necessary, subject to the terms and provisions of this
Agreement (collectively, the “Inspections”).  Seller further agrees to make its
books and records relating to the Property available for inspection and audit by
Purchaser or its agents and to execute and deliver (at the time of completion of
the KPMG audit) the audit letter in favor of KPMG (Purchaser’s auditors) in the
form attached

 

9

--------------------------------------------------------------------------------


 

hereto as Exhibit “P,” and made a part hereof (the covenants of Seller described
by this sentence shall survive the Closing). Purchaser may also review and make
copies of any of Seller’s files, books and records relating to the Property. 
Purchaser shall not conduct any environmental studies of the Property more
extensive than a “Phase 1” level review without first obtaining Seller’s prior
written consent, which may be given or withheld in each Seller’s sole and
absolute discretion.  Purchaser shall dispose of all Hazardous Materials removed
from or at the Property in connection with its environmental studies thereof at
its sole cost and expense in accordance with all applicable laws, which
obligation, notwithstanding anything to the contrary herein, shall survive
termination or expiration of this Agreement and shall be in addition to the
liability of Purchaser, if any, under Section 14(b).  In connection with
Purchaser’s due diligence, Seller shall, at Seller’s sole cost and expense,
provide Purchaser with a current ALTA survey (the “Survey”) of the Property
(prepared in accordance with the survey certification attached hereto as
Exhibit N and made a part hereof), no later than 21-days from the date of this
Agreement.  Notwithstanding the foregoing, in the event Purchaser fails to close
on its acquisition of the Property for whatever reason, other than in connection
with a Seller default hereunder, Purchaser shall promptly reimburse Seller for
the cost of the Survey, such cost to be pre-approved by Purchaser prior to
Seller ordering said Survey and in any event not to exceed Ten Thousand and
No/100 Dollars ($10,000.00).

 

(b)           Conditions of Conducting Due Diligence.  Purchaser’s right to
conduct due diligence on, at or otherwise with respect to the Property prior to
the Closing Date shall be subject to Purchaser’s continuing compliance with the
advance notice described in Section 6(d) and each and all of the following
conditions: (i) all such due diligence shall be conducted in a manner that is
not disruptive to tenants or other temporary occupants at the Property; (ii) any
contact or communication with any tenants (present or prospective) of the
Property or their home office(s) shall be made only after giving advance notice
to Seller of Purchaser’s intent to make such contact or communication and such
contact or communication shall be limited to matters concerning the operation of
the Shopping Center or the respective tenant’s lease, and in all cases, such
contact and communications shall be made in a professional and confidential
manner; (iii) Purchaser shall at all times strictly comply with all laws,
ordinances, rules and regulations applicable to the Property and shall not
engage in any activities that would violate permits, licenses, environmental,
wetlands or other regulations pertaining to the Property; (iv) promptly after
entry onto the Property, Purchaser shall restore or repair, to Seller’s
reasonable satisfaction, any damage thereto caused by or otherwise arising from
any act or omission by Purchaser, its agents, representatives or contractors;
(v) neither Purchaser nor its agents, representatives or contractors shall
engage in any activities that would cause Seller’s rights, title, interests or
obligations in or relating to the Property to be adversely affected in any way,
including, without limitation, the assertion of any mechanic’s liens, and
Purchaser shall, without limitation, immediately remove and bond over any liens,
notices and claims of liens or other matters affecting the Property which are
caused by the acts or omissions of Purchaser, its agents, representatives or
contractors; and (vi) Purchaser shall bear all costs and expenses of its due
diligence with respect to the Property and Seller shall have no obligation to
pay for and/or reimburse Purchaser for any of such costs and expenses, whether
or not the sale of the Property pursuant to this Agreement actually closes.

 

10

--------------------------------------------------------------------------------


 

(c)           Indemnification.  Purchaser shall defend (through counsel
reasonably approved by Seller), indemnify and hold Seller harmless from and
against all injury, liability or damage, whether to person or property, arising
from any entry onto the Property by Purchaser, its agents, representatives or
contractors, Purchaser’s inspection of the Property pursuant to this Section 8,
or a violation of any of the provisions of this Section 8.  This Section 8 shall
survive closing or termination of this Agreement for any reason and shall be in
addition to other obligations of Purchaser under Section 14(b).

 

(d)           Purchaser’s Right to Terminate.  If Purchaser is not satisfied, in
its sole and absolute discretion, with the results of Purchaser’s Inspections of
the Property or otherwise elects not to proceed to closing for any reason, or
for no reason, Purchaser may terminate this Agreement by giving written notice
thereof to Seller and Escrow Agent, which notice must be delivered to Seller and
Escrow Agent on or before 5:00 p.m., Central Time, on the last day of the Study
Period, TIME BEING OF THE ESSENCE.  If Purchaser timely terminates this
Agreement as aforesaid, Purchaser shall promptly return all Study Materials to
Seller (at no cost to Seller), and Escrow Agent shall immediately return the
Deposit to Purchaser.  From and after Purchaser’s timely termination of this
Agreement as aforesaid, neither Seller nor Purchaser shall have any further
rights or liabilities hereunder (except for such rights and liabilities as
expressly survive the termination of this Agreement).  If Purchaser does not
give Seller such notice of termination as and when required hereunder, this
Agreement shall remain in full force and effect, unmodified in any respect.

 

Notwithstanding anything contained herein to the contrary, in the event
Purchaser provides Seller with a written notice of termination as hereinabove
provided on or before the expiration of the Study Period, such notice of
termination shall likewise be deemed to terminate all five (5) collateral
purchase and sale agreements of even date herewith between Purchaser and
Seller’s affiliated entities — namely, Mullins Crossing (Evans, GA), Prattcenter
(Prattville, AL), Valley Corners (Hickory, NC), Northcrest (Charlotte, NC) and
Area 1 University Town Center (Norman, OK) (collectively, the “Collateral
Contracts”).  Likewise, in the event Purchaser elects to terminate any of the
Collateral Contracts on or before the expiration of the Study Period, such
termination shall be deemed to terminate this Agreement whereupon Purchaser
shall promptly return all Study Materials to Seller (at no cost to Seller), and
Escrow Agent shall immediately return the Deposit to Purchaser.  From and after
the termination of this Agreement (whether resulting from a direct notice of
termination or indirectly through the termination of a Collateral Contract),
neither Seller nor Purchaser shall have any further rights or liabilities
hereunder (except for such rights and liabilities as expressly survive the
termination of this Agreement). From and after the expiration of the Study
Period, this Agreement and the Collateral Contracts (collectively, the “Inland
Contracts”) shall be enforced independent of each other and any failure of a
condition precedent or default by one party under any of the Inland Contracts
shall not impact either party’s obligation under the balance of the Inland
Contracts.

 

(e)           Seller’s Deliveries.  Seller hereby agree that within five
(5) days after execution of this Agreement, Seller shall deliver to Purchaser
copies of any and all of the following documents which are in Seller’s
possession: (i) current rent roll; (ii) Leases; (iii) all asbestos and other
environmental reports; (iv) any prior appraisals of the Property; (v) Seller’s
existing owners’ policies of title insurance and most recent survey (if any);
(vi) any warranties

 

11

--------------------------------------------------------------------------------


 

from contractors and sub-contractors relating to the improvements constructed
within the Property; and (vii) such other due diligence information relating to
the Property which is in Seller’s possession and reasonably requested by
Purchaser.

 

9.             Conditions Precedent.

 

(a)           Conditions Precedent to Purchaser’s Obligation to Purchase.  The
obligation of Purchaser to acquire the Property and to perform the other
covenants and obligations to be performed by it on the Closing Date shall be
subject to satisfaction (at or prior to the Closing Date) of the conditions
precedent described by this Agreement including the following conditions
precedent:

 

(i)            Purchaser shall have received an REA estoppel certificate from
Lowe’s as described in Section 6(i), hereof together with an estoppel
certificate, in the form attached hereto as Exhibit I or in such other form as
may be attached to the applicable lease, from each of the Major Tenants and from
at least ninety percent (90%) of the balance (based on tenancy) (the “Estoppel
Requirement”) of all other Property tenants (whether signed by such tenant or by
Seller as provided in Section 6(i)) and otherwise subject to the limitations
therein described.

 

(ii)           Seller shall have performed in all material respects its
covenants and obligations required by this Agreement to be performed or complied
with by it on or before the Closing Date.

 

(iii)          All of Seller’s representations and warranties set forth in
Section 4 hereof shall be true and correct in all material respects as of the
Closing Date.

 

(iv)          Seller shall have delivered to Closing Agent each and all of the
Seller Closing Documents fully executed and acknowledged where appropriate.

 

(v)           Each of the tenants described upon the Rent Roll shall satisfy the
Occupancy Conditions (as hereinafter defined) as of the Closing Date.

 

(vi)          Satisfaction of the Loan Assumption Condition Precedent.

 

(vii)         Satisfaction of the Loan Assumption Closing Condition Precedent.

 

(viii)        Seller shall execute and deliver to KPMG (Purchaser’s auditor) the
audit letter in the form attached as Exhibit P and made a part hereof.

 

(b)           Conditions Precedent to Seller’s Obligation to Sell.  The
obligation of Seller to sell the Property and to perform the other covenants and
obligations to be performed by them on the Closing Date shall be subject to the
following conditions precedent:

 

(i)            On or before the Closing Date, Purchaser shall have delivered to
Closing Agent the full amount of the Purchase Price (taking into consideration
the Deposit and

 

12

--------------------------------------------------------------------------------


 

all prorations, credits and adjustments made pursuant to this Agreement),
together with any and all other sums that are to be paid by Purchaser in
connection with the closing of its purchase of the Property, and any other
amounts shown as payable by Purchaser on a settlement statement to be prepared
in connection with the transactions contemplated hereby.

 

(ii)           All of Purchaser’s representations and warranties set forth in
Section 5 hereof shall be true and correct in all material respects as of the
Closing Date.

 

(iii)          Purchaser shall have delivered to Closing Agent each and all of
the Purchaser Closing Documents fully executed and acknowledged where
appropriate.

 

(iv)          Satisfaction of the Loan Assumption Condition Precedent.

 

(v)           Satisfaction of the Loan Assumption Closing Condition Precedent.

 

(vi)          Full execution of the Earnout Agreement.

 

(vii)         Full execution of the Exclusive Leasing Agreement.

 

(c)           Failure to Satisfy Conditions.  Subject to the default provisions
in Section 14 herein if any of Seller’s or Purchaser’s respective conditions
precedent (including, in the case of Purchaser, by way of illustration and not
limitation, the satisfaction of the Loan Assumption Condition Precedent) are not
fully or timely satisfied on or before the Closing Date, the party whose
conditions precedent were not satisfied shall have the option to: (i) waive any
or all of its conditions precedent and proceed to closing the transactions
contemplated hereby; or (ii) terminate this Agreement and Seller’s and
Purchaser’s respective obligations to sell or purchase the Property, as
applicable, by giving written notice thereof to the other party and Escrow Agent
on or before the Closing Date.  In the event either of Seller or Purchaser gives
such notice as aforesaid to terminate this Agreement, Seller’s obligation to
sell and Purchaser’s obligation to purchase the Property shall be deemed,
without notice, grace or further act of any party, to be automatically null and
void and of no force or effect, in which event neither Seller nor Purchaser
shall have any further rights or obligations hereunder, except pursuant to such
provisions hereof as expressly survive the termination of this Agreement. 
Further, if this Agreement is terminated by written notice given as aforesaid,
Purchaser shall promptly return the Study Materials to Seller (at no cost to
Seller), and Escrow Agent shall, subject to the default provisions in Section 14
herein, immediately return the Deposit to Purchaser.

 

10.           Purchaser’s Independent Investigation.  Purchaser hereby
acknowledges and agrees that, in all cases, except for the representations and
warranties expressly set forth in this Agreement, Seller makes no
representations or warranties, express or implied, regarding the adequacy,
accuracy, completeness or content of any of the Study Materials or the
suitability of the same for any purpose and Seller shall have no liability to
Purchaser, or any person or entity claiming by, through or under Purchaser,
arising out of the Study Materials or to any person or entity to whom any of the
Study Materials were disclosed.  Further, except as may be expressly provided in
this Agreement, neither Purchaser, any person or entity claiming by, through or
under Purchaser, nor any other person or entity to whom any of the Study
Materials were

 

13

--------------------------------------------------------------------------------


 

disclosed shall have or make any claims against Seller based on the Study
Materials, including, without limitation, the adequacy, accuracy, completeness
or content thereof or the suitability of the same for any purpose.  Purchaser
hereby further acknowledges that, except for the representations and warranties
set forth in this Agreement, as of the Closing Date, Purchaser shall be deemed
to have relied solely on its own independent investigation, examination and
Inspections of the Property in consummating the purchase thereof in accordance
with this Agreement, that Purchaser is assuming the risk of future changes in
applicable laws, and that, except as expressly set forth in this Agreement,
Purchaser has not relied on, is not entitled to rely on, and shall not rely on,
and Seller is not liable for or bound by (except as expressly set forth in this
Agreement), any representations or warranties, statements (verbal or written),
documents, reports, studies, Study Materials or any other materials made
available or provided by Seller or any other person or entity purporting to act
on behalf of Seller.

 

11.           Property Conveyed “As-Is.”  In the event Purchaser does not
terminate this Agreement as provided by the terms hereof and proceeds to close
the transactions contemplated hereby, Purchaser shall be deemed to be satisfied
with and/or to have waived the results of its due diligence and to have accepted
the Property, and each and every portion thereof, “AS-IS,” “WHERE IS,” and “WITH
ALL FAULTS,” including, without limitation, latent defects and other matters not
detected in Purchaser’s Inspections, without recourse to, and without
representation or warranty by Seller (except as expressly set forth in this
Agreement), express or implied, whether statutory or otherwise, and without any
warranties of transfer, quality, merchantability or fitness for a particular use
or purpose, including, without limitation, Purchaser’s intended uses or
purposes.  The Property, including, without limitation, the Leases (and all
temporary occupancy agreements affecting the Property) and Contracts shall be
conveyed to Purchaser subject to all easements, covenants, restrictions, title
and survey exceptions and any other matters affecting the Property as of the
Closing Date.

 

12.           Condemnation and Casualty.

 

(a)           Condemnation.

 

(i)            If Seller receives written notice of any pending or threatened
condemnation proceedings or actions, or if a Casualty (defined below) shall
occur with respect to the Property, Seller shall promptly notify Purchaser
thereof in writing.  If, at or prior to the Closing Date, (A) a part of the
Property valued at Five Hundred Thousand and No/100 Dollars ($500,000.00) or
more (as reasonably estimated by the independent third party engineers of Seller
and Purchaser), shall be condemned or taken pursuant to any governmental or
other power of eminent domain, or (B) any written notice of taking or
condemnation involving a part of the Property valued at $500,000.00 or more
(estimated as set forth above) is issued to Seller, or (C) proceedings are
instituted by any Governmental Authority having the power of eminent domain
concerning a part of the Property valued at $500,000.00 or more (estimated as
set forth above),  or (D) a part of the Property shall be condemned or taken and
such taking results in the termination of any Existing Leases, or (E) any access
point from the Property to an adjacent public right-of-way shall be condemned or
taken or a sufficient portion of the parking area within the Property shall be
condemned or taken such that the remaining parking spaces within the Property
are not sufficient to satisfy the parking requirements under applicable law, the
REA

 

14

--------------------------------------------------------------------------------


 

or any Existing Leases, then in any such event, Purchaser shall have the right
to terminate this Agreement by giving Seller and Escrow Agent written notice of
termination within ten (10) days after receiving Seller’s written notice of such
condemnation or taking.  If Purchaser terminates this Agreement as aforesaid,
Purchaser shall promptly return all Study Materials to Seller (at no cost to
Seller) and Escrow Agent shall immediately return the Deposit to Purchaser, and
neither Purchaser nor Seller shall have any further rights or liability under
this Agreement.

 

(ii)           If any event described in the second sentence of
Section 12(a)(i) with respect to a part of the Property valued at less than
$500,000.00 shall occur at or prior to the Closing Date, or in the event
Purchaser does not elect to terminate this Agreement in accordance with
Section 12(a)(i), Purchaser shall proceed to closing without adjustment of the
Purchase Price but subject to the condemnation, in which event, Seller shall
assign to Purchaser at the time of closing the condemnation award or rights
thereto paid or payable to Seller on account of such condemnation.

 

(b)           Casualty.

 

(i)            If, at or prior to the Closing Date, any damage, destruction or
casualty (collectively, a “Casualty”) involving an estimated cost of completing
restoration of Five Hundred Thousand and No/100 Dollars ($500,000.00) or more
shall have occurred, Purchaser shall have the right to terminate this Agreement
by giving Seller and Escrow Agent written notice of termination within thirty
(30) days after receiving Seller’s written notice of such Casualty (it being
agreed that the Closing Date may be extended (at the option of Purchaser) for up
to thirty (30) days to accommodate such notice period if Purchaser shall have
received notice of the Casualty less than thirty (30) days prior to the Closing
Date), whereupon Purchaser shall promptly return all Study Materials to Seller
(at no cost to Seller) and Escrow Agent shall immediately return the Deposit to
Purchaser, and neither Purchaser nor Seller shall have any further rights or
liability under this Agreement.

 

(ii)           In the event of any Casualty at or prior to the Closing Date
involving an estimated cost of completing restoration of less than $500,000.00,
or in the event Purchaser does not elect to terminate this Agreement in
accordance with Section 12(b)(i), Seller shall not be obligated to restore such
damage, and Seller shall assign to Purchaser at closing all of their right,
title and interest in and to the proceeds of any casualty insurance payable to
Seller on account of such Casualty (less any amount applied to restoration), and
shall pay to Purchaser at closing an amount equal to any deductible applicable
to the casualty insurance under such insurance policies.

 

13.           Closing.

 

(a)           The closing (“Closing”) of the purchase and sale of the Property
shall be held at the office of the Escrow Agent, during normal business hours,
on or before May 15, 2011 (such date being hereinafter referred to as the
“Closing Date”).  Notwithstanding the foregoing, Purchaser and Seller have
agreed pursuant to a separate written agreement (attached as Exhibit Q) , to a
“tiered” closing schedule as it relates to all of the Inland Contracts, and in
no event shall Seller be obligated to close on the sale of this Property in a
manner which is inconsistent with said closing schedule.  Time is of the essence
with respect to the Closing Date, it being

 

15

--------------------------------------------------------------------------------


 

understood that the provisions of this Agreement regarding the Closing Date are
a material inducement to Seller to enter into this Agreement.

 

(b)           The delivery to Closing Agent of the Purchase Price, the executed
Seller Closing Documents and the executed Purchaser Closing Documents shall be
deemed to be a good and sufficient tender of performance of the terms hereof.

 

(c)           The following items of expense shall be adjusted as of midnight of
the day immediately preceding the Closing Date (such that Seller shall be
responsible for all days prior to the Closing Date and Purchaser shall be
responsible for all days from and after the Closing Date, including, without
limitation, the Closing Date):

 

(i)            Real estate taxes that are accrued and unpaid and otherwise due
and payable with respect to the Property on the basis of the most current bills
or other current information available.  Provided, however, the following
described tenants pay real estate taxes to landlord under their respective
Leases on an annual basis, in arrears (i.e., by EOM December, 2010 for calendar
year 2010): Best Buy, Lowe’s, Office Max, and PetsMart (the “Annual Real Estate
Taxpaying Tenants”) and with respect to insurance reimbursements, the following
described tenants pay insurance reimbursement to landlord under their respective
Leases on an annual basis, in arrears: Best Buy, PetsMart and Lowe’s
(self-insure) (the “Annual Insurance Reimbursement Tenants”).  Real Estate taxes
and insurance reimbursements for calendar years 2010 and 2011 (if Closing occurs
in 2011) to be credited to Purchaser by Seller at Closing will not include a
credit for the real estate tax payments due and payable by the Annual Real
Estate Taxpaying Tenants or a credit for insurance reimbursement due and payable
by the Annual Insurance Reimbursement Tenants for calendar years 2010 and 2011
(if Closing occurs in 2011).  Purchaser agrees to bill and collect real estate
tax reimbursements and insurance reimbursements from the Annual Real Estate
Taxpaying Tenants and Annual Insurance Reimbursement Tenants for calendar years
2010 and 2011 (if  applicable).  At or prior to the Closing Date, Seller shall
have fully paid and satisfied all real estate taxes for which a bill has issued
and shall be entitled to collect from any tenants of the Property each tenant’s
proportionate share of said taxes pursuant to the terms of the Existing Leases. 
In addition, at or prior to the Closing Date, Seller will have fully paid and
discharged all special assessments encumbering the Property.

 

(ii)           Fuel, water and sewer service charges, and charges for gas,
electricity, telephone and all other public utilities to the extent such charges
are not paid on a pass through basis by the tenants of the Property.  If there
are meters on the Real Property measuring the consumption of water, gas or
electric current, Seller shall, not more than two (2) days prior to the Closing
Date, use its good faith efforts to cause such meters (for utilities for which
Seller, and not tenants, are responsible) to be read, and shall pay promptly all
utility bills for which Seller is liable upon receipt of a statement therefor. 
Purchaser shall be liable for and shall pay all utility bills for services
rendered after such meter readings.  In the event such utility readings cannot
be accomplished, another fair and equitable manner of adjustment of utilities,
such as an adjustment based on historical estimates of the utility charges,
shall be undertaken.

 

(iii)          All charges payable with respect to the Contracts and other
agreements remaining in effect after closing, if any, and all other costs and
expenses (if any) of

 

16

--------------------------------------------------------------------------------


 

managing, operating, maintaining and repairing the Property to the extent such
charges are not paid on a pass through basis by the tenants of the Property.

 

The adjustments described in Sections 13(c)(i) through (iii) shall be paid on
the Closing Date by a credit to Purchaser (or Seller, as applicable) against the
Purchase Price.  If the amount of any of the adjustments described in Sections
13(c)(ii) or (iii) cannot be determined on the Closing Date, the parties shall
estimate such expenses with an appropriate adjustment therefor being made within
thirty (30) days after the Closing Date by good check.  In making the
adjustments required by this subsection, Seller shall be given credit for all
amounts prepaid for the Closing Date and any period thereafter, and Seller shall
be charged with any unpaid charges for the period prior to the Closing Date.

 

(d)           The scheduled monthly rent and other tenant charges (including
CAM, real estate taxes and insurance) payable by tenants under the Leases shall
be adjusted as of midnight of the day immediately preceding the Closing Date
(such that Seller is entitled to receive/retain all amounts allocable to the
period prior to the Closing Date and Purchaser shall receive a credit at closing
for the day of closing through the end of the month in which closing occurs). 
All rent and other charges prepaid to Seller beyond the month in which closing
occurs shall be paid to Purchaser at closing in the form of a credit against the
Purchase Price.  Past-due rent and other charges which are due and payable to
Seller but uncollected as of the Closing Date shall not be adjusted, but
Purchaser shall cause the rent for the month in which closing occurs and the
period prior to the Closing Date to be remitted to Seller if, as and when
collected, in accordance with the provisions of this Section 13(d).  On the
Closing Date, Seller shall deliver to Purchaser a schedule of all such past due
but uncollected rent and other amounts owed by tenants.  Purchaser agrees to
include the past due amounts in its billing statement to such tenants in arrears
as of the Closing Date and to pursue the collection of same.  All rent
(including base rent, CAM charges, insurance and real estate tax
reimbursements), when collected, shall be applied first to Purchaser’s
reasonable, third-party collection costs, then to rent (as defined above) due
Purchaser, then the excess, if any, to Seller on account of rental arrearages
due to Seller.  Seller reserves the right to pursue any such arrearages by
action against the tenant (not including an action for possession of the
tenant’s demised premises nor for termination of its lease).    Percentage rents
shall be apportioned between Seller and Purchaser upon receipt of the payment
from the subject tenant subsequent to the Closing Date, based on the number of
days in the lease year (or other period) before and after the Closing Date,
respectively.  Further, with respect to reconciliations of CAM charges,
insurance reimbursements, and real estate tax reimbursements for the calendar
year in which Closing occurs, Seller shall deliver to Purchaser at Closing a
schedule(s) showing the CAM, insurance reimbursements and real estate tax
reimbursements received from tenants prior to the Closing Date and the
operating, insurance and real estate tax expenses of the Property actually
incurred prior to the Closing Date.  If applicable, Purchaser shall receive a
net credit against the Purchase Price to adjust for the foregoing and within 90
days after the expiration of the calendar year in which the Closing occurs,
Purchaser and Seller shall re-prorate the CAM, insurance reimbursements and real
estate tax reimbursements for the calendar year in which the Closing occurs
based on the actual, final numbers and reconcile any adjustments due Seller
based on the credits afforded Purchaser at Closing.  Purchaser shall provide
Seller with and/or provide access to all pertinent information concerning tenant
percentage rents and such charges, including sales reports and status of

 

17

--------------------------------------------------------------------------------


 

collections, promptly upon request, and upon request by Seller, shall advise
Seller of all efforts by Purchaser to bill and collect any rents and other
charges owed to Seller for the period prior to the Closing Date.

 

(e)           Seller shall deliver to Purchaser at Closing a schedule of all
security deposits pursuant to Leases.  At Closing, all security deposits
pursuant to Leases shall be credited to Purchaser against the Purchase Price. 
Purchaser shall indemnify Seller, to the extent of the security deposits
credited to Purchaser as aforesaid, against any claims by tenants on account of
such security deposits.

 

(f)            At Closing, Purchaser shall reimburse Seller for all utility
deposits (if any) relating to the Property which are transferred to Purchaser.

 

(g)           Purchaser shall pay all charges and fees in connection with
Purchaser’s Inspections of the Property to the extent expressly provided in
Section 8, nominal recording charges for recordation of the Special Warranty
Deed contemplated hereby and any other recordable transfer documents, the cost
of extended coverage over the standard preprinted Title Policy exceptions,
together with non-curative Title Policy endorsements required by Purchaser, and
one-half (1/2) of all escrow fees in connection with the closing of the
transactions contemplated hereby.  Seller shall pay all Existing Loan Assumption
Costs and the costs and expenses of title insurance including title commitment
preparation, copies of documents of record, work and search charges and the
premium for Purchaser’s standard base title policy (including all curative Title
Policy endorsements) at Closing.  In addition, Seller shall pay the cost of the
Survey, the documentary stamp tax (transfer tax) payable on the recording of the
Special Warranty Deed contemplated hereby and one-half (1/2) of all escrow fees
in connection with the closing of the transactions contemplated hereby. Seller
shall have responsibility for payment of all closing costs and expenses incurred
in furtherance of this Agreement to the extent not expressly described herein as
a Purchaser expense.   Notwithstanding the foregoing, in the event Purchaser
fails to close on its acquisition of the Property for whatever reason, other
than in connection with a Seller default hereunder, Purchaser shall promptly
reimburse Seller for (i) the cost of the Survey, such cost to be pre-approved by
Purchaser prior to Seller ordering said survey and in any event not to exceed
the lesser of (a) Ten Thousand and No/100 Dollars ($10,000.00) or (b) the
pre-approved cost of the Survey, and (ii) the cost of the title search and
issuance of Purchaser’s title commitment, not to exceed $3,500.00.

 

(h)           At Closing, Seller shall give Purchaser a credit against the
Purchase Price for any outstanding tenant improvement allowances and leasing
commissions relating to the Leases which remain unpaid as of the Closing Date. 
Purchaser shall indemnify Seller, to the extent of the credit against the
Purchase Price, against any claims by tenants on account of such tenant
improvement allowances.

 

(i)            Each and all of the provisions of this Section 13 shall survive
the closing of the transactions contemplated hereby.

 

18

--------------------------------------------------------------------------------


 

14.           Breach/Termination.

 

(a)           Breach by Seller.  If Seller shall default in its obligations
under this Agreement on or before the Closing Date,  Purchaser shall have the
right to elect (in its sole discretion) to either: (i) terminate this Agreement
by written notice to Seller and Escrow Agent, whereupon Escrow Agent shall
immediately return the Deposit to Purchaser, together with the right to assert a
claim against Seller for actual, third party expenses incurred by Purchaser in
furtherance of its due diligence investigations, or (ii) elect to pursue a claim
against Seller for specific performance of this Agreement (including reasonable
attorney fees and costs associated with any claim).

 

(b)           Breach by Purchaser.  If Purchaser shall default in its obligation
to close upon the acquisition of the Property (as determined in accordance with
the terms of this Agreement) or before the Closing Date, then, in any such event
Seller’s sole and exclusive remedy shall be to terminate this Agreement and
receive the Deposit as liquidated damages for Purchaser’s default (Escrow Agent
to pay the Deposit to Seller upon Seller’s request), all other claims for
losses, damages, costs and expenses (other than the right to recover attorneys’
fees and expenses as described in Section 14(c) or to recover losses, damages,
costs or expenses pursuant to any indemnification provisions that survive the
termination of this Agreement or closing hereunder) being waived hereby. 
Purchaser and Seller hereby acknowledge and agree that the actual damages
suffered by Seller as a result of such breach by Purchaser would be
impracticable, extremely difficult or impossible to determine and Purchaser
agrees that the amount of the Deposit shall be the amount of damages to which
Seller is entitled in such event and that the amount of such liquidated damages
is reasonable and does not constitute a penalty.  Within five (5) days after any
such termination, Purchaser shall deliver the Study Materials to Seller (at no
cost to Seller).

 

(c)           If Purchaser or Seller hinders, delays, contests or interferes
with the other’s receipt or retention of the Deposit (or attempts to do any of
the foregoing), as applicable, pursuant to any provision of this Agreement the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
expenses.  If Seller is the prevailing party, such amounts shall be in addition
to the receipt of the Deposit.  This Section 14(c) shall survive the termination
of this Agreement.

 

15.           Title.  Seller hereby agrees that it shall not, after the date of
this Agreement, take any action affecting title to the Property (except for
actions effectuating the release of liens or encumbrances) unless consented to
by Purchaser, which consent shall not be unreasonably withheld or delayed. 
Promptly after execution of this Agreement, Seller shall provide Purchaser with
a copy of Seller’s existing title policy and survey of the Property and Seller
shall thereafter order the updated Survey and Purchaser shall thereafter order a
title insurance commitment for the Property (the “Title Commitment”) from
Chicago Title & Trust Company (the “Title Company”) and the Title Company shall
be instructed to deliver a copy thereof to Seller promptly upon availability,
together with a copy of all exceptions noted therein.   Purchaser shall have
thirty (30) days from the effective date of this Agreement (the “Title Review
Period”) to give Seller written notice of Purchaser’s objection to the condition
of title to the Property, as

 

19

--------------------------------------------------------------------------------


 

reflected by the Survey and the Title Commitment.  The failure of Purchaser to
provide such notice to Seller prior to the expiration of the Title Review Period
shall constitute a waiver of all of Purchaser’s rights under this Section 15 and
to object to any matters of title or survey existing as of the effective
date(s) of the Title Commitment and the Survey.  Matters not objected to by
Purchaser pursuant to this Section 15 (in addition to other matters expressly
designated as such elsewhere in this Agreement) shall be deemed accepted by
Purchaser and are hereinafter referred to as the “Permitted Exceptions.”  If
Purchaser gives written notice to Seller of title objections as permitted herein
prior to the expiration of the Title Review Period, Seller shall have ten
(10) days from receipt of such written notice either (A) to have such objections
satisfied and removed or to commit to Purchaser in writing to cause such
objections to be satisfied and removed at or prior to the Closing, or (B) to
give Purchaser written notice of Seller’s inability or refusal to cure the
objections.  If any such objection is not properly satisfied and removed within
said ten (10) day period or Seller does not commit to Purchaser in writing
within said ten (10) day period to cause any such objection to be satisfied and
removed at or prior to the Closing, Purchaser, as its sole and exclusive remedy,
may elect either (i) to terminate this Agreement by notice to Seller and Escrow
Agent and receive an immediate return of the Earnest Money, or (ii) to accept
and approve all such unsatisfied objections and to complete the purchase of the
Property (in which case all such unsatisfied objections shall automatically
become Permitted Exceptions under this Agreement), with the right to pay at
Closing and deduct from the Purchase Price only the amount of liens which may be
satisfied with the payment of money of a definite and readily ascertainable
amount.  Purchaser shall notify Seller of its election pursuant to the
immediately preceding sentence within five (5) days after the earlier to occur
of the following two (2) events:  (1) the receipt by Purchaser of Seller’s
written notice of Seller’s inability or refusal to satisfy the objections (or
any of them), or (2) the passage of the ten (10) day period during which Seller
is permitted to respond with regard to the objections.   Seller shall have no
obligation to cure, and no liability with respect to, any matters relating to
the status of title to the Property, except that Seller, prior to closing, shall
pay off, discharge, clear, or otherwise satisfy the Title Company so that
Purchaser’s title will be insured at commercially reasonable rates and free and
clear of all mortgages affecting the Property and all judgments, mechanics’ or
similar liens (in a liquidated amount therefor) affecting the Property.  Seller
agree to provide to the Title Company a seller’s affidavit including a statement
that Seller has paid or will pay in the ordinary course of business when due all
sums for services performed for or materials furnished to Seller in connection
with the Property (such affidavit being hereinafter referred to as the “Seller’s
Affidavit”).  Except for affidavits included as part of the Seller Closing
Documents, Seller is not obligated to provide any affidavits or statements as to
any matters other than those expressly set forth in the immediately preceding
sentence.

 

16.           Brokers. Except for Core Properties Inc. (“Core”), Collett &
Associates, LLC (“Collett”), and Holiday, Fenoglio & Fowler (“HFF”, and
collectively the “Seller Brokers”), each of Seller and Purchaser represent and
warrant to each other that it has not authorized any real estate broker, agent
or finder to act on its/their behalf in connection with the transaction
contemplated by this Agreement, nor does it have any knowledge of any broker,
agent or finder purporting to act on its behalf in respect to this Agreement and
the sale of the Property to be made pursuant hereto, and that the other party
hereto shall have no liability to any broker for compensation, commission or
otherwise.  Seller shall pay Seller Brokers a commission in connection with this
Agreement and the transactions contemplated hereby pursuant to a separate

 

20

--------------------------------------------------------------------------------


 

agreement between Seller and Seller Brokers from Seller’s net proceeds of sale. 
A condition to payment of Seller Brokers shall be that Seller Brokers shall each
deposit into the Closing escrow a broker’s lien waiver.  Each party agrees that
it shall indemnify, defend and save the other harmless from and against any
cost, expense, claim, loss, liability or damages, including reasonable
attorneys’ fees, and court costs, resulting from a breach of the foregoing
representation and warranty.  The provisions of this Section 16 shall survive
closing or termination of this Agreement for any reason.

 

17.           Entire Agreement/Modification. This Agreement, the Seller Closing
Documents, and the Purchaser Closing Documents contain the entire agreement
between the parties relating to the conveyance of the Property, all prior
negotiations between the parties (including, without limitation, the non-binding
letter of intent from Purchaser) are merged into this Agreement and there are no
promises, agreements, conditions, undertakings, warranties or representations,
oral or written, express or implied, between them other than as set forth in
this Agreement, the Seller Closing Documents and the Purchaser Closing
Documents.  No change or modification of this Agreement or any of the Seller
Closing Documents and/or Purchaser Closing Documents shall be valid unless the
same is in writing and signed by each of the parties hereto or thereto.  No
waiver of any of the provisions of this Agreement or any of the Seller Closing
Documents and/or Purchaser Closing Documents executed or to be executed in
connection herewith shall be valid unless in writing and signed by the party
against whom it is sought to be enforced.

 

18.           Survival of Representations, Warranties and Agreements.  Except as
otherwise expressly set forth in this Agreement, the representations,
warranties, indemnities, covenants and agreements of the parties set forth in
this Agreement, including, without limitation, those made by Seller in
Section 4, shall remain operative and shall survive the closing under or
termination of this Agreement for a period of six (6) months.

 

19.           Miscellaneous.

 

(a)           This Agreement shall be binding upon, and inure to the benefit of
and be enforceable by, the respective personal representatives, successors and
permitted assigns of the parties hereto.  Neither Purchaser nor Seller shall
have any right to assign this Agreement and/or its/their rights and obligations
hereunder without the prior written consent of the other.  Notwithstanding the
foregoing, Purchaser shall have a one-time right to assign its rights and
obligations under this Agreement to a new entity to be created by Purchaser and
in which Purchaser shall own, directly or indirectly, a majority of the
outstanding stock or equity interests (“Permitted Assignee”) provided Purchaser
shall execute and deliver, and cause the Permitted Assignee to execute and
deliver, to Seller an express agreement pursuant to which the Permitted Assignee
assumes all of Purchaser’s covenants, obligations, duties, liabilities,
representations and warranties hereunder and Purchaser agrees to remain jointly
and severally liable for payment and performance of all of such covenants,
obligations, duties, liabilities, representations and warranties.  From and
after any assignment of this Agreement by Purchaser to a Permitted Assignee,
such Permitted Assignee shall be deemed the “Purchaser” for all purposes
hereunder, subject to Purchaser’s agreement to remain jointly and severally
liable for payment and performance of Purchaser’s covenants, obligations,
duties, liabilities, representations and

 

21

--------------------------------------------------------------------------------


 

warranties hereunder as aforesaid.  Any assignment or other transfer of this
Agreement other than as aforesaid shall be null and void and of no force or
effect.

 

(b)           The provisions of this Agreement shall be governed by the laws of
the State of North Carolina, without regard to the conflicts of laws provisions
thereof.  The parties agree that any action in connection with this Agreement or
the Deposit shall be brought and maintained in the Federal District Court for
the Federal District where the Real Property is located, or the applicable state
court where the Real Property is located, and the parties hereby consent and
agree to the jurisdiction of such courts.

 

(c)           All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given/received: (1) on
the date delivered if delivered personally; (2) the next business day after
deposit with a recognized overnight courier service when marked for delivery on
the next business day;  or (3) upon completion of transmission (which is
confirmed by telephone or a statement generated by the transmitting machine) if
sent by facsimile to compatible equipment in the possession of the recipient,
and addressed to the party for whom it is intended at the address hereinafter
set forth:

 

 

(i)

If to Purchaser:

Inland Real Estate Acquisitions, Inc.

 

 

 

2901 Butterfield Road

 

 

 

Oak Brook, IL 60523

 

 

 

Attn: Matthew Tice

 

 

 

Fax Number: (630) 218-4935 and (972) 930-0222

 

 

 

 

 

 

 

The Inland Real Estate Group, Inc.

 

 

 

2901 Butterfield Road

 

 

 

Oak Brook, Illinois 60523

 

 

 

Attn: Robert Baum, General Counsel

 

 

 

Fax Number: (630) 218-4900 and (630) 571-2360

 

 

 

 

 

(ii)

If to Seller:

Perimeter Woods Retail, SAE, LLC

 

 

 

1111 Metropolitan Avenue, Suite 700

 

 

 

Charlotte, NC 28204

 

 

 

Attn: John Collett

 

 

 

Fax Number: (704) 335-8654

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Richard S. Arfa, Attorney At Law

 

 

 

831 East Morehead Street, Suite 550

 

 

 

Charlotte, NC 28202

 

 

 

Fax Number: (704) 973-3097

 

22

--------------------------------------------------------------------------------


 

Any party may designate a change of address by written notice to the other in
accordance with the provisions set forth above, which notice shall be given at
least ten (10) days before such change of address is to become effective.

 

(d)           Each and all of the exhibits attached hereto are hereby
incorporated into this Agreement by reference.

 

20.           Earnout.  The parties acknowledge that the Purchase Price, as same
may be modified by Section 3 herein, has been calculated generally by dividing
the expected annual base rent from the Property (i.e. $4,482,425.00) by .074521
(the “Base Rent Divider”).  In the event the Property is less than one hundred
percent (100%) leased to tenants satisfying the Occupancy Conditions described
upon Exhibit L attached hereto and made a part hereof as of the Closing Date,
only a portion of the full Purchase Price shall be funded at Closing and the
balance of the Purchase Price (the “Unfunded Purchase Price”) shall be held by
Purchaser pursuant to the terms of this Section 20.  The Unfunded Purchase Price
shall be calculated by dividing the aggregate pro forma annual base rent (per
the attached Exhibit B) for the space within the Property for those tenants that
do not then satisfy the Occupancy Conditions (the “Vacant Space”), by the Base
Rent Divider. The balance of the Purchase Price shall be paid to Seller per the
terms of this Agreement on the Closing Date (subject to Seller’s funding of the
deposits described below).  As of the date hereof, the Vacant Space totals 4,800
square feet.

 

The parties agree to enter into a mutually agreeable “Earnout Agreement”
(attached as Exhibit K) at Closing which sets forth the terms and conditions for
the Earnout, some of which are as follows:

 

The term of the earnout period shall commence on the Closing Date and shall
continue until the first to occur of (i) a period of 36 months from the Closing
Date, or (ii) the date the Vacant Space has been fully leased and is occupied by
tenants then satisfying the Occupancy Conditions (the “Earnout Period”).  During
the term of the Earnout Period (and prior to the satisfaction of the Occupancy
Conditions of any portion of the Vacant Space by a new tenant), Seller shall be
responsible for the monthly pro rata share of taxes, insurance and common area
expenses (collectively, the “Operating Expenses”) allocable to the Vacant Space.
To that end, Seller agrees to escrow with Escrow Agent at Closing, an amount
equal to the estimated aggregate Operating Expenses for the Vacant Space payable
during the Earnout Period (the “Operating Expense Escrow”).  Purchaser shall
draw down monthly on the Operating Expense Escrow during the Earnout Period to
pay any Operating Expenses allocable to the Vacant Space as same become due. 
Once any portion of the Vacant Space is leased to, and occupied by, a tenant
then satisfying the Occupancy Conditions, Seller’s obligation to pay Purchaser
the Operating Expenses allocable to that portion of the Vacant Space shall
terminate and the balance of the Operating Expense Escrow allocable to said
space shall be promptly paid to Seller. Upon the expiration of the Earnout
Period, the balance of the Operating Expense Escrow, if any, shall be paid to
Seller.

 

Seller, or its affiliated entities, shall continue to serve as the exclusive
leasing agent for the Vacant Space during the Earnout Period and Seller shall be
responsible for all costs and expenses associated with leasing the Vacant Space,
including without limitation, any brokerage

 

23

--------------------------------------------------------------------------------


 

commissions and tenant improvement allowances associated therewith.  To that
end, Seller agrees to escrow with Escrow Agent at Closing, an amount equal to
(i) $15.00 per square foot of the Vacant Space for anticipated tenant
improvement allowances applicable to the Vacant Space, plus (ii) $3.00 per
square foot of the Vacant Space for anticipated leasing commissions applicable
to the Vacant Space (collectively, the “Leasing Escrow”).  As any portion of the
Vacant Space is leased to tenants during the Earnout Period, Seller may draw
down on the Leasing Escrow to pay any tenant improvement allowance and/or
leasing commissions applicable to said lease, provided in no event shall the
aggregate amount funded out of the Leasing Escrow for tenant improvement
allowances exceed $15.00 per square foot of the aggregate amount of Vacant Space
leased, nor shall the aggregate amount funded from the Leasing Escrow for
leasing commissions exceed $3.00 per square foot of the aggregate amount of
Vacant Space leased.  Upon the expiration of the Earnout Period, a portion of
the Leasing Escrow in an amount equal to the collective sum of the improvement
allowances for the then Vacant Space and the leasing commissions applicable to
the then Vacant Space shall be either: (y) paid to Purchaser if the then Vacant
Space is not fully leased to tenants satisfying the Occupancy Conditions prior
to the expiration of the Earnout Period; or (z) paid to Seller if the then
Vacant Space is fully leased to tenants satisfying the Occupancy Conditions
prior to the expiration of the Earnout Period.  Any amounts remaining in the
Leasing Escrow after payment to Purchaser and/or Seller (as applicable), as
provided immediately above shall be paid to Seller at the expiration of the
Earnout Period.  Additionally, if tenant improvement allowances exceed $15.00
per square foot of the aggregate amount of Vacant Space leased or leasing
commissions exceed $3.00 per square foot of the aggregate amount of Vacant Space
leased (including for space which is being reconfigured for future leasing to a
tenant) (e.g., relocation of walls and doorways), Seller shall be responsible
for payment of such shortfall from Seller’s funds without contribution therefor
from Purchaser.

 

All leases for the Vacant Space shall comply with the Leasing Parameters
attached hereto as Exhibit F or shall otherwise be approved in writing by
Purchaser.   At such time as Seller provides Purchaser with a new lease for any
portion of the Vacant Space (and such new occupant has satisfied the Occupancy
Conditions), Purchaser shall, upon ten (10) days advance written notice from
Seller, pay to Seller a portion of the Unfunded Purchase Price in an amount
equal to the annual base rent payable under said new lease (such base rent in no
event to exceed 110% of the pro forma annual base rent for such space per the
attached Exhibit B) divided by the Base Rent Divider.  Any portion of the
Unfunded Purchase Price which remains unfunded as of the expiration of the
Earnout Period shall then be deemed to be forfeited by Seller without any
further act by Purchaser and shall be forever released from all obligations to
fund any portion of the Unfunded Purchase Price thereafter.

 

Purchaser shall act in a commercially reasonable manner and in good faith during
its review and approval of any proposed new tenant and/or lease of the Vacant
Space.  Purchaser agrees to respond to Seller deliveries of tenant information
and/or leases within five (5) business days after its receipt thereof by
Purchaser, and in the event Purchaser fails to respond within an additional two
(2) business days after a second notice, said proposed tenant and/or lease shall
be deemed approved by Purchaser.  In the event that any tenant and its new lease
is approved (or deemed approved) and such lease is signed by the tenant and
delivered to Purchaser but Purchaser fails to execute and deliver such lease
within two (2) business days after receipt of the

 

24

--------------------------------------------------------------------------------


 

second notice described above, then the lease shall be deemed to have been
executed by Purchaser as of the sixth (6th) business day following Purchaser’s
receipt of same.

 

21.           [Intentionally Deleted].

 

22.           Confidentiality. Purchaser and Seller hereby expressly covenant
and agree to hold in strict confidence until closing hereunder or for a period
of three (3) months from the date of any termination of this Agreement, the
existence, nature or content of this Agreement or the transactions contemplated
hereby.  Notwithstanding the foregoing, Purchaser and Seller may disclose any of
such information if required in litigation, if any (whether arising out of this
Agreement or otherwise), or if required by applicable law (including, without
limitation, any rule or regulation of the Securities and Exchange Commission),
and Purchaser shall be entitled to disclose such information, to the extent
necessary, to its lender providing financing for the acquisition of the
Property.  Further, and notwithstanding anything to the contrary set forth
above, provided that such disclosure shall be limited to the extent reasonably
possible, the provisions of this Section 22 shall not restrict the disclosure of
such information to key employees, accountants and attorneys of Purchaser, and
shall not restrict Purchaser’s inquiries and investigations of the Property as
provided for hereunder, but subject in all events to all other obligations of
Purchaser under this Agreement relating to its investigations and Inspections of
the Property.  The provisions of this Section 22 shall survive termination of
this Agreement.

 

23.           No Offer.  The parties agree that the submission of this Agreement
for review or execution by one party to the other does not constitute an offer
to sell or purchase the Property, and that this Agreement shall not be valid,
binding or enforceable until duly and fully executed by all parties hereto.

 

24.           Rules of Construction.  Section captions used in this Agreement
are for convenience only and shall not affect the construction of the
Agreement.  All references to “Sections”, without reference to a document other
than this Agreement are intended to designate articles and sections of this
Agreement, and the words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section, unless specifically designated otherwise.  The use of the term
“including” shall mean in all cases “including but not limited to,” unless
specifically designated otherwise.  No rules of construction against the drafter
of this Agreement shall apply in any interpretation or enforcement of this
Agreement, any documents or certificates executed pursuant hereto, or any
provisions of any of the forgoing.

 

25.           Counting Days. Days shall be counted by excluding the first day
and including the last day, unless the last day is a Saturday, a Sunday, or a
legal holiday, and then it shall be excluded. If the day for exercising any
right hereunder or for the performance of any obligation under this Agreement is
a Saturday, a Sunday, or a legal holiday, then the time for exercising such
right or for the performance of that obligation shall be extended to the first
following day that is not a Saturday, Sunday, or legal holiday.

 

26.           Legal Fees. If either party commences legal proceedings for any
relief against the other party arising out of or to interpret this Agreement,
the losing party shall pay the prevailing

 

25

--------------------------------------------------------------------------------


 

party’s reasonable legal costs and expenses incurred in connection therewith,
including, but not limited to, reasonable attorneys’ fees as determined by the
Court. As used herein, “legal proceedings” includes any arbitration proceedings
to which the parties may submit.

 

27.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of Page Left Blank Intentionally]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above stated.

 

 

SELLER:

 

 

 

PERIMETER WOODS RETAIL SAE, LLC, a North Carolina limited liability company

 

 

 

By: PERIMETER WOODS DEVELOPMENT, LLC, its Manager

 

 

 

By:

/s/ John Collett

 

Title:

Manager

 

Name:

John Collett

 

 

 

 

 

PURCHASER:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

By:

/s/ Matthew Tice

 

Name:

Matthew Tice

 

Title:

Vice President

 

27

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A

Description of Land

Exhibit B

List of Leases/Current Rent Roll

Exhibit C

List of Contracts

Exhibit C-1

Leasing Commission Agreements

Exhibit D

Escrow Agreement (Deposit)

Exhibit E

List of Security Deposits

Exhibit F

Leasing Parameters

Exhibit G

Environmental Reports and Information

Exhibit H

List of Excluded Personal Property

Exhibit I

Form of Estoppel Certificate

Exhibit I-1

Tenants Required to Deliver Estoppels

Exhibit J

Seller Closing Documents

Exhibit J-1

Purchaser Closing Documents

Exhibit K

Earnout Agreement

Exhibit L

Occupancy Conditions

Exhibit M

REA Estoppel Certificate

Exhibit N

Survey Certification

Exhibit O

Site Plan

Exhibit P

Audit Letter

Exhibit Q

Tiered Closing Schedule Agreement

 

28

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF LAND

 

[SEE ATTACHED]

 

29

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LIST OF LEASES/RENT ROLL

 

[SEE ATTACHED]

 

30

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LIST OF CONTRACTS

 

AFA Security — Fire Monitoring for Off Broadway Shoes only

Date:  8/27/08

 

Budd Security Group — Nightly Security

Date:   1/2/09

 

Indian Trail Services — Parking Lot Sweeping, Day Porter Services, Monthly Light
Checks (and replacements) and Snow Removal

Date:  1/8/08

 

North American Lawn and Landscaping — All aspects of landscape services

Date:  1/25/08

 

Pest Control Authority — Exterior Pest Control

Date:  10/28/08

 

Waste Management — Trash Service (Trek Bikes only)

Date:  11/4/08

 

Willman Plumbing — Backflow Testing

Service as Needed

 

31

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

LEASING COMMISSION AGREEMENTS

 

· No current leasing commission agreements applicable to the Property

 

· Outstanding leasing commissions relating to Existing Tenants:

 

32

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ESCROW AGREEMENT

 

Chicago Title & Trust Company

171 North Clark Street

Chicago, Illinois 60601

Facsimile: 312-223-3409

 

Attention: Nancy Castro, Resident Vice President

 

Gentlemen:

 

Reference is made to that certain Purchase and Sale Agreement dated December 23,
2010 (the “Agreement”), among Inland Real Estate Acquisitions, Inc. (hereinafter
referred to as “Purchaser”) and Perimeter Woods Retail SAE, LLC (hereinafter
referred to as “Seller”).

 

Purchaser and Seller have agreed to select you to serve as “Escrow Agent” with
respect to the initial deposit of $1,000,000.00 to be made by Purchaser pursuant
to the Agreement (the “Deposit”).  The purpose of this letter agreement is to
prescribe instructions governing the services of Escrow Agent with respect to
the Deposit.

 

1.             Purchaser and Seller hereby engage you to serve as Escrow Agent
with respect to the Deposit made by Purchaser pursuant to the Agreement, and
Escrow Agent hereby accepts such engagement.

 

2.             Upon receipt of the Deposit (or any portion thereof) from
Purchaser, Escrow Agent shall acknowledge said receipt in writing to Purchaser
and Seller and invest the proceeds thereof in the “permitted investments”
described below.

 

3.             For the purposes hereof, “permitted investments” refers to
investments directed by Purchaser.

 

4.             (a)           If settlement is completed under the Agreement,
Escrow Agent shall pay the Deposit to Seller as part of the Purchase Price, as
required by the Agreement.

 

(b)           In the event that either Seller or Purchaser terminates the
Agreement pursuant to the exercise of any right of termination as permitted by
the provisions of the Agreement, Escrow Agent shall pay the Deposit to the party
identified in the Agreement (subject to Paragraph 5 below).

 

5.             In the event that Escrow Agent shall receive an instruction
(hereinafter the “Instruction”), with respect to the Deposit, or any part
thereof, from the Seller but not from the Purchaser, or from the Purchaser and
not from the Seller (the party giving the Instruction being hereinafter referred
to as the “Instructing Party” and the party which did not give the Instruction
being hereinafter referred to as the “Non-Instructing Party”), Escrow Agent
shall deliver or transmit to the Non-Instructing Party a copy of the Instruction
received from the Instructing Party.  Unless the Non-Instructing Party notifies
Escrow Agent in writing within five (5) days after the Non-Instructing Party’s
receipt of the Instruction that Escrow Agent is not to comply with the
Instruction, Escrow Agent shall act in accordance with the Instruction.  If,
however, the Non-Instructing Party does notify Escrow Agent within such 5-day
period that Escrow Agent is

 

--------------------------------------------------------------------------------


 

not to comply with the Instruction, Escrow Agent shall not act in compliance
therewith, but may thereafter either:

 

(a)           act solely in accordance with: (i) a new Instruction signed
jointly by the Seller and the Purchaser; (ii) a separate Instruction of like
tenor from each of the Seller and the Purchaser; or (iii) a certified copy of a
judgment of a court of competent jurisdiction as to which Escrow Agent shall
have received an opinion of counsel satisfactory to Escrow Agent that such
judgment is final and beyond appeal; or

 

(b)           upon written notice to Seller and Purchaser, deposit the Deposit
with the registry of the Federal District Court for the Federal District, or
applicable state court, where the Real Property (as defined in the Agreement) is
located, and in such event all liability and responsibility of Escrow Agent
shall terminate upon such deposit having been made.

 

6.             NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT AND THE AGREEMENT
TO THE CONTRARY, ESCROW AGENT IS HEREBY AUTHORIZED AND DIRECTED TO RELEASE THE
DEPOSIT TO PURCHASER IMMEDIATELY (WITHOUT FURTHER AUTHORIZATION FROM SELLER)
UPON RECEIPT BY ESCROW AGENT OF PURCHASER’S NOTICE OF TERMINATION OF THE
AGREEMENT: (i) ON OR PRIOR TO 5:00 P.M. (CHICAGO TIME) ON FEBRUARY 15, 2011 IN
REGARD TO THE STUDY PERIOD; AND (ii) AT ANY TIME PRIOR TO THE CLOSING DATE IN
REGARD TO NON-SATISFACTION OF THE LOAN COMMITMENT CONDITION PRECEDENT AND/OR THE
NON-SATISFACTION OF THE LOAN FUNDING CONDITION PRECEDENT.

 

7.             Escrow Agent may rely upon the genuineness or authenticity of any
document tendered to it by Seller or Purchaser and shall be under no duty of
independent inquiry with respect to any facts or circumstances recited therein. 
Escrow Agent shall not be liable for any damage, liability or loss arising out
of or in connection with the services rendered by Escrow Agent pursuant to the
Agreement or this letter agreement, except for any damage, liability or loss
resulting from the willful or negligent conduct of the Escrow Agent or any of
its officers or employees.

 

8.             All notices delivered pursuant hereto shall be in writing, shall
be delivered to all parties identified below, and shall be deemed to have been
duly given/received: (i) on the date delivered if delivered personally; (ii) the
next business day after deposit with a recognized overnight courier service when
marked for delivery on the next business day; or (iii) upon completion of
transmission (which is confirmed by telephone or a statement generated by the
transmitting machine) if sent by facsimile to compatible equipment in the
possession of the recipient, and addressed to the party for whom it is intended
at the address hereinafter set forth:

 

--------------------------------------------------------------------------------


 

 

(a)

If to Purchaser:

Inland Real Estate Acquisitions, Inc.

 

 

 

2901 Butterfield Road

 

 

 

Oak Brook, IL 60523

 

 

 

Attn: Matthew Tice

 

 

 

Fax Number: (630) 218-4935 and (972) 930-0222

 

 

 

 

 

 

With a copy to:

The Inland Real Estate Group, Inc.

 

 

 

2901 Butterfield Road

 

 

 

Oak Brook, Illinois 60523

 

 

 

Attn: Robert Baum, General Counsel

 

 

 

Fax Number: (630) 218-4900 and (630) 571-2360

 

 

 

 

 

(b)

If to Seller:

Perimeter Woods Retail, SAE, LLC

 

 

 

1111 Metropolitan Avenue, Suite 700

 

 

 

Charlotte, NC 28204

 

 

 

Attn: John Collett

 

 

 

Fax Number: (704) 335-8654

 

 

 

 

 

 

With a copy to:

Richard S. Arfa, Attorney At Law

 

 

 

831 East Morehead Street, Suite 550

 

 

 

Charlotte, NC 28202

 

 

 

Fax Number: (704) 973-3097

 

 

 

 

 

(c)

If to Escrow Agent:

Chicago Title & Trust Company

 

 

 

171 North Clark Street

 

 

 

Chicago, Illinois 60601

 

 

 

Attention: Nancy Castro

 

 

 

Facsimile: 312-223-3409

 

Any party may designate a change of address by written notice to the other in
accordance with the provisions set forth above, which notice shall be given at
least ten (10) days before such change of address is to become effective.

 

9.             The instructions contained herein may not be modified, amended or
altered in any way except by a writing (which may be in counterpart copies)
signed by Seller and Purchaser and acknowledged by Escrow Agent.

 

10.           Seller and Purchaser reserve the right, at anytime and from time
to time, to jointly substitute a new escrow agent in place of Escrow Agent.

 

11.           This letter agreement is intended solely to supplement and
implement the provisions of the Agreement and is not intended to modify, amend
or vary any of the rights or obligations of Purchaser or Seller under the
Agreement.

 

12.           Purchaser’s and Seller’s respective federal tax identification
numbers are as follows:

 

--------------------------------------------------------------------------------


 

Purchaser:

 

 

Tax I.D. Number:

36-3614035

Seller:

 

 

Tax I.D. Number:

 

 

Please confirm your acceptance of the terms and conditions of this letter
agreement by signing and dating three (3) copies of this letter agreement at the
place indicated below.

 

 

 

Very truly yours,

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Dated:                     , 2010

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

PERIMETER WOODS RETAIL SAE, LLC,

 

 

a North Carolina limited liability company

 

 

 

 

 

By: PERIMETER WOODS DEVELOPMENT,  LLC, its Manager

 

 

 

 

By:

 

 

 

Title: Manager

 

 

Name: John Collett

 

 

 

 

 

Dated:                     , 2010

 

 

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

CHICAGO TITLE & TRUST COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Dated:                      , 2010

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF SECURITY DEPOSITS

 

Neurofocus — 2/5/10

 

12,002.75

 

Old River Cabinets — 5/4/09

 

7,957.31

 

Trek Bicycle Store (Cool Breeze of LN, LLC) — 6/19/08

 

12,557.25

 

SUBTOTAL

 

$

32,517.31

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LEASING PARAMETERS

 

1.     The proposed use shall be a use typically found in retail centers of this
type.

 

2.     The proposed use shall be subject to Purchaser’s reasonable right of
approval based upon the proposed tenant use in consideration of similar uses at
properties of the same size and class as the Property, provided such proposed
use does not duplicate uses at the Property (other than cell phone service
providers which may be duplicative).

 

3.     The proposed lease must provide for tenant sales reporting at a minimum
of annually with monthly being the preferred method. The exception being
“National Credit Tenants;” defined as a minimum of $350 million in annual gross
sales.  Notwithstanding the forgoing, Seller will utilize commercially
reasonable efforts to require tenants to report sales.

 

4.     The proposed use shall not violate any exclusives (nor any prohibited
uses) existing in any other tenant’s lease or covenants existing in any other
documents of record.

 

5.     The lease is for an original term of not less than 5 years, nor more than
15 years.

 

6.     No concessions shall be provided to the tenant (e.g., free rent, CAM,
taxes, insurance relief, TI’s) which would be at Purchaser’s expense.
Concessions granted at Seller’s expense are permitted, subject to Purchaser’s
approval and the terms of these Leasing Parameters (e.g. # 16).

 

7.     All leases (other than leases with national tenants and tenants in excess
of 7,500 square feet) shall be prepared substantially in accordance with the
small shop tenant lease form approved by Purchaser during the Study Period
subject to commercially reasonable variances and prevailing market parameters
such as those found in the existing center.

 

8.     The proposed tenant or operator has successful retail and/or business
operating experience including, but not limited to, three years in the type of
business to be operated at the leased premises.  In the absence of three years
experience, the prospective tenant must be an approved franchisee of a
recognized franchisor.

 

9.     [Intentionally Deleted]

 

10.   The proposed non-national credit tenant and/or lease guarantor has an
aggregate net worth of at least three years of the total aggregate annualized
rent, including all expenses, for any tenant of the leased premises, together
with a credit rating reasonably acceptable to Purchaser. Additionally, guarantor
shall have liquid assets equivalent to 12 months of aggregate rent at the time
of lease execution.  In addition, Purchaser shall have the reasonable right to
approve any so-called “national tenant,” and/or “national credit tenant,” which
is then experiencing financial and/or sales difficulties as documented by
independent third party reports.

 

--------------------------------------------------------------------------------


 

11.   Said leases shall average at least 10% increases every five years.

 

12.   The tenant’s lease will not include rent reductions or early termination
clauses of any kind prior to the end of the 5th lease year except for customary
casualty and condemnation provisions; provided, however, a portion of the
Property (not to exceed 4,000 square feet in the aggregate) may be subject to
leases which contain a termination clause which is effective as of the end of
the 3rd lease year.

 

13.   In addition to tenant’s base rent, the leases will include 100%
reimbursement for taxes, insurance and common area maintenance (subject to caps
on increases in CAM which are consistent with market conditions and conservative
estimates of said increases and as approved by Purchaser), including either a
10% (of CAM) administrative charge or a 4% management fee.  Provided, however,
that caps on CAM shall not apply to the so-called “uncontrollable expenses” in
any event: snow removal and fuel related surcharges.

 

14.   Purchaser shall act in a commercially reasonable manner and in good faith
during its review and determination of the credit worthiness of any tenant
and/or guarantor.   Also, Purchaser agrees to respond to Seller deliveries of
tenant/guarantor credit information within 5 business days after its receipt by
Purchaser, otherwise said tenant/guarantor credit worthiness shall be deemed
approved by Purchaser.

 

15.   Tenant improvement allowances, free rent, leasing commissions and similar
costs shall be subject to Purchaser’s reasonable approval and shall be paid by
Seller or otherwise credited to Purchaser for payment when due.

 

16.   Tenant improvement allowances provided in a proposed lease shall be at
market rates, not to exceed $35.00 per square foot for 1st generation space
(over vanilla shell).

 

17.   No proposed tenant shall be under common ownership and/or control of
Seller, nor (ii) related (in the context of familial relations and also in the
context of business relations) to Seller or its respective constituent partners,
members, owners, etc.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ENVIRONMENTAL REPORTS AND INFORMATION

 

·                  ECS, LLP — July 14, 2008 — 8702 Red Oak Blvd., Suite A,
Charlotte, NC 28217 — 704-525-5152

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

LIST OF EXCLUDED PERSONAL PROPERTY

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF ESTOPPEL CERTIFICATE

 

To:            Inland Real Estate Acquisitions, Inc., and

                                                              , and

and its collective lenders successors and assigns (“Purchaser”)

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Sharon Anderson-Cox

 

Re:             Lease Agreement dated                               and amended
                              (“Lease”), between
                                                                                   
as “Landlord”, and, as “Tenant”, guaranteed by                              
(“Guarantor”) for leased premises known as (the “Premises”) of the property
commonly known as (the “Property”).

 

1.                     Tenant hereby certifies that the following represents
with respect to the Lease are accurate and complete as of the date hereof.

 

a.  Dates of all amendments, letter

agreements, modifications and waivers

related to the Lease

 

b.  Commencement Date

 

c.  Expiration Date

 

d.  Current Annual Base Rent

 

 

 

Adjustment Date

 

Rental Amount

 

 

 

 

 

 

 

e.  Fixed or CPI Rent Increases

 

 

 

 

 

 

 

 

 

 

 

f.  Square Footage of Premises

 

 

 

 

 

 

 

 

 

 

 

g.  Security Deposit Paid to Landlord

 

 

 

 

 

 

 

 

 

 

 

h.  Renewal Options

 

             Additional Terms for

 

 

 

                 years at $                 per year

 

 

 

 

 

i.  Termination Options

 

Termination Date                 

 

 

 

Fees Payable                       

 

 

2.                     Tenant further certifies to Purchaser that:

 

a.               the Lease is presently in full force and effect and represents
the entire agreement between Tenant and Landlord with respect to the Premises;

 

b.              the Lease has not been assigned and the Premises have not been
sublet by Tenant;

 

--------------------------------------------------------------------------------


 

c.               Tenant has accepted and is occupying the Premises, all
construction required by the Lease has been completed and any payments, credits
or abatements required to be given by Landlord to Tenant have been given;

 

d.              Tenant is open for business or is operating its business at the
Premises;

 

e.               no installment of rent or other charges under the Lease other
than current monthly rent has been paid more than 30 days in advance and Tenant
is not in arrears on any rental payment or other charges;

 

f.                 Landlord has no obligation to segregate the security deposit
or to pay interest thereon;

 

g.              Landlord is not in default under the Lease and no event has
occurred which, with the giving of notice or passage of time, or both, could
result in a default by Landlord;

 

h.              Tenant has no existing defenses, offsets, liens, claims or
credits against the payment obligations under the Lease;

 

i.                  Tenant has not been granted any options or rights to
terminate the Lease earlier than the Expiration Date (except as stated in
paragraph 1(i));

 

j.                  Tenant has not been granted any options or rights of first
refusal to purchase the Premises or the Property;

 

k.               Tenant has not received notice of violation of any federal,
state, county or municipal laws, regulations, ordinances, orders or directives
relating to the use or condition of the Premises or the Property;

 

l.                  no hazardous wastes or toxic substances, as defined by all
applicable federal, state or local statutes, rules or regulations have been
disposed, stored or treated on or about the Premises or the Property by Tenant;

 

m.            Tenant has not received any notice of a prior sale, transfer,
assignment, pledge or other hypothecation of the Premises or the Lease or of the
rents provided for therein;

 

n.              Tenant has not filed, and is not currently the subject of any
filing, voluntary or involuntary, for bankruptcy or reorganization under any
applicable bankruptcy or creditors rights laws;

 

o.              the Lease does not give the Tenant any operating exclusives for
the Property;

 

p.              Tenant is not affiliated with Seller in any way or manner
through common ownership and/or control; and

 

q.              Rent has been paid through                  , 2011.

 

3.                     This certification is made with the knowledge that
Purchaser is about to acquire an ownership interest in the Property.  Tenant
further acknowledges and agrees that Purchaser (including its lender), their
respective successors and assigns shall have the right to rely on the
information contained in this Certificate.  The undersigned is authorized to
execute this Tenant Estoppel Certificate on behalf of Tenant.

 

 

 

[TENANT]

 

 

By:

 

 

Its:

 

 

 

Date:                        , 2011

 

--------------------------------------------------------------------------------


 

GUARANTOR ESTOPPEL CERTIFICATE

 

Date:                                  , 2011

 

To:            Inland Real Estate Acquisitions, Inc., and

                                                           , and

and its collective lenders successors and assigns (“Purchaser”)

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention:  Sharon Anderson-Cox

 

Re: Guaranty Agreement dated                                    (“Guaranty of
Lease”) pertaining to that certain lease dated
                                                            between as Landlord
and                                                            as Tenant for
leased premises known as
                                                           (the “Premises”)
located at the property commonly known as (the “Property”).

 

1.               Guarantor certifies to Lender and Purchaser that: (a) the
Guaranty of Lease has been properly executed by Guarantor and is presently in
full force and effect without amendment or modification except as noted above;
(b) Guarantor has no existing defenses, offsets, liens, claims or credits
against the obligations under the Guaranty of Lease.

 

2.               This certification is made with the knowledge that Purchaser is
about to acquire an ownership interest in the Property.  Guarantor further
acknowledges and agrees that Purchaser and its lender and their respective
successors and assigns shall have the right to rely on the information contained
in this Certificate.

 

3.               The undersigned is authorized to execute this Guarantor
Estoppel Certificate on behalf of Guarantor.

 

 

[GUARANTOR]

 

 

 

By:

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

TENANTS REQUIRED TO DELIVER ESTOPPELS

 

Each tenant having a demised premises of 4,000 square feet or more together with
(ii) BB&T (ground lease) and Old River Cabinets, plus (iii) 90% of the remaining
tenants.

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

SELLER CLOSING DOCUMENTS

 

1.                                       Deed

2.                                       Assignment of Leases

3.                                       Bill of Sale

4.                                       Assignment of Contracts

5.                                       FIRPTA

6.                                       Seller’s Affidavit

7.                                       Intentionally Omitted

8.                                       Termination of Property Management
Agreement

9.                                       Closing Statement

10.                                 Tenant and REA Notice Letters (REA Notice
letter shall include notice of Seller’s resignation as “Operator” under the
Lowe’s REA)

11.                                 Broker lien waivers from HFF acknowledging
receipt of a broker commission from Seller’s net proceeds of sale

12.                                 Assignment of Seller’s “Consenting Party”
status under the REA

13.                                 Resignation of Seller’s status as “Operator”
under the REA

14.                                 Earnout Agreement

15.                                 Audit Letter in favor of Purchaser’s
auditors (KPMG) in the form attached as Exhibit P

16.                                 Exclusive Leasing Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

PURCHASER CLOSING DOCUMENTS

 

1.               Assignment of Leases

2.               Bill of Sale

3.               Assignment of Contracts

4.               Intentionally Omitted

5.               Closing Statement

6.               Assignment of Seller’s “Consenting Party” status under the REA

7.               Acceptance of “Operator” status under the REA

8.               Earnout Agreement

9.               Exclusive Leasing Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

EARNOUT AGREEMENT

 

[To Be Attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

OCCUPANCY CONDITIONS

 

“Occupancy Conditions:” for any Property gross leasable area shall be
collectively defined as having satisfied the following conditions: (i) a signed
lease with a tenant, and (ii) the tenant shall be open for business to the
public with a fully-stocked store, and (iii) the tenant shall be current in the
payment of full rent and reimbursements, and (iv) all the leasing commissions
and tenant improvement allowances shall have either been paid for by Seller or
credited to Purchaser, and (v) a permanent certificate of occupancy or its
equivalent occupancy permit issued by the local governmental authorities and
delivered to Purchaser, for such tenant’s respective demised premises, (vi) the
tenant shall have provided an estoppel certificate executed by the tenant with
regard to such lease in the form attached hereto as Exhibit I, and (vii) for any
post-Closing construction of buildings and related improvements by Seller upon
the Property, a later-date title endorsement insuring title to the Property is
not subject to any liens related to any work performed by or on behalf of Seller
or any tenant which is the subject of the Earnout.

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

REA ESTOPPEL CERTIFICATE

 

                          , 2011

 

TO:                            INLAND REAL ESTATE ACQUISITIONS, INC.,

and its lenders, successors and assigns (“INLAND”)

2901 Butterfield Road

Oak Brook, IL 60523

Attention:  Sharon Anderson-Cox

 

RE:                              Declaration of Covenants, Easements and
Restrictions,

dated as of                         , and entered into by and among
                             (“Seller”)                                   , and
                                         (the “Easement Agreement”)

 

The undersigned,                                   , as a party to the Easement
Agreement, which benefits and burdens property owned by
                               and located in the City of               ,
                 County,                     , hereby certifies that as of the
date hereof:

 

1.               The Easement Agreement, attached hereto and made a part hereof,
is in full force and effect and has not been modified or amended in any respect.

 

2.               Except for the Easement Agreement, there are no other
agreements between Seller and                                       .

 

3.               Neither Seller nor                              has received
nor given any notice of default pursuant to the terms of the Easement Agreement.

 

4.               Seller has billed                        in the amount of
$                 , through the month of                             , as and
for its pro-rata contribution toward maintenance of the Common Area (as defined
in the Easement Agreement).

 

This Estoppel Certificate is given solely for the information of INLAND
(including its lenders, successors and assigns) and may not be relied upon by
any other person or entity.

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

 

AS ITS:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

SURVEY CERTIFICATION

[To be reviewed by Seller’s Surveyor]

 

The undersigned does hereby certify to Inland
                                                          ,
                                , L.L.C., Chicago Title Insurance Company and
[Lender]         , and their respective lenders, nominees, successors and
assigns that (a) this survey was prepared by me or under my supervision, (b) the
legal description of the property as set forth herein, and the location of all
improvements, encroachments, fences, easements, roadways, rights of way and
setback lines which are either visible or of record in                         
County,                       , (according to Commitment for Title Insurance
Number                    dated                     , 2011, issued by Chicago
Title Insurance Company) are accurately reflected hereon, (c) this survey
accurately depicts the state of facts as they appear on the ground,  (d) except
as shown hereon, there are no visible improvements, encroachments, fences or
roadways on any portion of the property, or reflected on the title commitment,
(e) the property shown hereon has access to a publicly dedicated roadway,
(f) the property described hereon {does} {does not} lie in a 100 year flood
plain identified by the Secretary of Housing and Urban Development or any other
governmental authority under the National Flood Insurance Act of 1968 (24 CFR
§1909.1), as amended (such determination having been made from a personal review
of flood map number               , which is the latest available flood map for
the property), (g) the property boundary lines and lines of actual possession
are the same, (h) all utility services to the property either enter the property
through adjoining public streets, or this survey shows the point of entry and
location of any utilities which pass through or are located on adjoining private
land, (i) this survey shows the location and direction of all storm drainage
systems for the collection and disposal of all surface drainage, (j) the
property surveyed contains                acres and                       
parking spaces, (k) any discharge into streams, rivers, or other conveyance
systems is shown on the survey. This survey has been made in accordance with
“Minimum Standard Detail Requirements For ALTA/ACSM Land Title Surveys” jointly
established and adopted by American Land Title Association (“ALTA”) and National
Society of Professional Surveyors (“NSPS”) in 2005 and meets the accuracy
requirements of an Urban Survey, as defined therein and includes items 1, 2, 3,
4, 6, 7(a), 7(b)(1), 7(b)(2), 7(c), 8, 9, 10, 11(a), 11(b), 13, and 14 of Table
A thereof.

 

Dated:                         , 2011

 

(NAME OF SURVEYOR AND QUALIFICATION)

 

 

 

 

 

 

 

 

 

 

 

Registration No.

 

 

 

Note: If any structure is located within a flood zone, Purchaser requires a
finished floor elevation certificate.

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

SITE PLAN

 

--------------------------------------------------------------------------------


 

EXHIBIT P

 

AUDIT LETTER

 

KPMG LLP

303 E. Wacker Drive

Chicago, IL  60601

 

Current Date (date must be the date of completion of audit field work)

 

Ladies and Gentlemen:

 

We are providing this letter in connection with your audit of the Historical
Summary of Gross Income an Direct Operating Expenses (“Historical Summary”) of
The Property’s Name (the “Property”) for the year ended December 31, 2009 for
the purpose of expressing an opinion as to whether the Historical Summary
presents fairly, in all material respects, the gross income and direct operating
expenses in conformity with the CASH or ACCRUAL (choose one) method of
accounting.

 

Certain representations in this letter are described as being limited to matters
that are material.  Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in the light
of surrounding circumstances, makes it probable that the judgment of a
reasonable person relying on the information would be changed or influenced by
the omission or misstatement.

 

We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit:

 

1.                                       We have made available to you all
financial records and related data

 

2.                                       There are no:

 

a.                                       Violations or possible violations of
laws or regulations, whose effects should be considered for disclosure in the
Historical Summary or as a basis for recording a loss contingency.

 

b.                                      Unasserted claims or assessments that
our lawyers have advised us are probable of assertion and must be disclosed in
accordance with FASB Accounting Standards Codification (ASC) 450, Contingencies.

 

c.                                       Other liabilities or gain or loss
contingencies that are required to be accrued or disclosed by FASB ASC 450,
Contingencies.

 

d.                                      Material transactions that have not been
properly recorded in the accounting records underlying the Historical Summary.

 

e.                                       Events that have occurred subsequent to
the Historical Summary date and through the date of this letter that would
require adjustment to or disclosure in the Historical Summary.

 

--------------------------------------------------------------------------------


 

3.             We acknowledge our responsibility for the design and
implementation of programs and controls to prevent, deter and detect fraud.  We
understand that the term “fraud” includes misstatements arising from fraudulent
financial reporting and misstatements arising from misappropriation of assets.

 

4.             We have no knowledge of any fraud or suspected fraud affecting
the entity involving:

 

a.                                       Management,

 

b.                                      Employees who have significant roles in
internal control over financial reporting, or

 

c.                                       Others where the fraud could have a
material effect on the Historical Summary.

 

5.             We have no knowledge of any allegations of fraud or suspected
fraud affecting the entity received in communications from employees, former
employees, or others.

 

6.             We have no knowledge of any officer or director of the Property,
or any other person acting under the direction thereof, having taken any action
to fraudulently influence, coerce, manipulate or mislead you during your audit.

 

7.             The Property has complied with all aspects of contractual
agreements that would have a material effect on the Historical Summary in the
event of noncompliance.

 

8.             All income from operating leases is included as gross income in
the Historical Summary.  No other forms of revenue are included in the
Historical Summary.

 

Further, we confirm that we are responsible for the fair presentation in the
Historical Summary, results of Gross Income and Direct Operating Expenses for
the year ended December 31, 2009 in conformity with the CASH or ACCRUAL (choose
one) method of accounting

 

Very truly yours,

 

(Name of owner)

 

 

Name

 

 

 

Insert Name and Title (Should be individual signing the purchase and sale
agreement)

 

 

 

Name

 

 

 

Insert Name and Title (Should be primary accounting decision maker)

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “First Amendment”) is
made and entered into as of the 24th of January, 2011, by and between PERIMETER
WOODS RETAIL SAE, LLC, a North Carolina limited liability company (“Seller”) and
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated December 23, 2010 for the purchase and sale of Perimeter Woods
Shopping Center located in Charlotte, North Carolina and as legally described by
the contract (the “Agreement”).

 

WHEREAS, Seller and Purchaser have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Purchaser agree as follows:

 

1.             The phrase “thirty (30) days from the effective date of this
Agreement” contained in the third sentence of Section 15 of the Agreement is
hereby deleted and the phrase “through February 4, 2011” is inserted therein.

 

2.             This First Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one First Amendment. Each person executing this First Amendment
represents that such person has full authority and legal power to do so and bind
the party on whose behalf he or she has executed this First Amendment.  Any
counterpart to this First Amendment may be executed by facsimile copy and shall
be binding on the parties.

 

The Agreement shall remain in full force and effect, as modified hereby.

 

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES

 

--------------------------------------------------------------------------------


 

 

 

SELLER:

 

 

 

 

 

PERIMETER WOODS RETAIL SAE, LLC, a North Carolina limited liability company

 

 

 

 

 

By: PERIMETER WOODS DEVELOPMENT, LLC, its Manager

 

 

 

 

 

By:

/s/ John Collett

 

 

Name: John Collett

 

 

Its: Manager

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

 

 

 

By:

/s/ Robert Bruken

 

 

Name:

Robert Bruken

 

 

Title:

Vice President

 

2

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Second Amendment”) is
made and entered into as of the 4th of February, 2011, by and between PERIMETER
WOODS RETAIL SAE, LLC, a North Carolina limited liability company (“Seller”) and
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated December 23, 2010, as amended, for the purchase and sale of
Perimeter Woods Shopping Center located in Charlotte, North Carolina and as
legally described by the contract (the “Agreement”).

 

WHEREAS, Seller and Purchaser have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Purchaser agree as follows:

 

1.             The phrase “through February 4, 2011” contained in the third
sentence of Section 15 of the Agreement is hereby deleted and the phrase
“through February 11, 2011” is inserted therein.

 

2.             This Second Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one Second Amendment. Each person executing this
Second Amendment represents that such person has full authority and legal power
to do so and bind the party on whose behalf he or she has executed this Second
Amendment.  Any counterpart to this Second Amendment may be executed by
facsimile copy and shall be binding on the parties.

 

The Agreement shall remain in full force and effect, as modified hereby.

 

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES

 

1

--------------------------------------------------------------------------------


 

 

 

SELLER:

 

 

 

 

 

PERIMETER WOODS RETAIL SAE, LLC, a North Carolina limited liability company

 

 

 

 

 

By: PERIMETER WOODS DEVELOPMENT, LLC, its Manager

 

 

 

 

 

By:

/s/ John Collett

 

 

Name: John Collett

 

 

Its: Manager

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

 

 

 

By:

/s/ Sharon Anderson-Cox

 

 

Name:

Sharon Anderson-Cox

 

 

Title:

Vice President

 

2

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Third Amendment”) is
made and entered into as of the 14th of February, 2011, by and between PERIMETER
WOODS RETAIL SAE, LLC, a North Carolina limited liability company (“Seller”) and
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated December 23, 2010, as amended, for the purchase and sale of
Perimeter Woods Shopping Center located in Charlotte, North Carolina and as
legally described by the contract (the “Agreement”).

 

WHEREAS, Seller and Purchaser have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Purchaser agree as follows:

 

1.             The date “February 15, 2011” contained in the second line of
Section 8(a) of the Agreement is hereby deleted and the date “March 1, 2011” is
hereby inserted therein.

 

2.             The phrase “through February 11, 2011” contained in the third
sentence of Section 15 of the Agreement is hereby deleted and the phrase
“through February 15, 2011” is inserted therein.

 

3.             This Third Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one Third Amendment. Each person executing this Third Amendment
represents that such person has full authority and legal power to do so and bind
the party on whose behalf he or she has executed this Third Amendment.  Any
counterpart to this Third Amendment may be executed by facsimile copy and shall
be binding on the parties.

 

The Agreement shall remain in full force and effect, as modified hereby.

 

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES

 

1

--------------------------------------------------------------------------------


 

 

 

SELLER:

 

 

 

 

 

PERIMETER WOODS RETAIL SAE, LLC, a North Carolina limited liability company

 

 

 

 

 

By: PERIMETER WOODS DEVELOPMENT, LLC, its Manager

 

 

 

 

 

By:

/s/ John Collett

 

 

Name: John Collett

 

 

Its: Manager

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

 

 

 

By:

/s/ Sharon Anderson-Cox

 

 

Name:

Sharon Anderson-Cox

 

 

Title:

VP

 

2

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Fourth Amendment”) is
made and entered into as of the 1st of March, 2011, by and between PERIMETER
WOODS RETAIL SAE, LLC, a North Carolina limited liability company (“Seller”) and
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated December 23, 2010, as amended, for the purchase and sale of
Perimeter Woods Shopping Center located in Charlotte, North Carolina and as
legally described by the contract (the “Agreement”).

 

WHEREAS, Seller and Purchaser have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Purchaser agree as follows:

 

1.             The date “March 1, 2011” contained in the second line of
Section 8(a) of the Agreement is hereby deleted and the date “March 4, 2011” is
hereby inserted therein.

 

2.             This Fourth Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one Fourth Amendment. Each person executing this
Fourth Amendment represents that such person has full authority and legal power
to do so and bind the party on whose behalf he or she has executed this Fourth
Amendment.  Any counterpart to this Fourth Amendment may be executed by
facsimile copy and shall be binding on the parties.

 

The Agreement shall remain in full force and effect, as modified hereby.

 

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES

 

1

--------------------------------------------------------------------------------


 

 

 

SELLER:

 

 

 

 

 

PERIMETER WOODS RETAIL SAE, LLC, a North Carolina limited liability company

 

 

 

 

 

By: PERIMETER WOODS DEVELOPMENT, LLC, its Manager

 

 

 

 

 

By:

/s/ John Collett

 

 

Name: John Collett

 

 

Its: Manager

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

 

 

 

By:

/s/ Sharon Anderson-Cox

 

 

Name:

Sharon Anderson-Cox

 

 

Title:

VP

 

2

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Fifth Amendment”) is
made and entered into as of the 4th of March, 2011, by and between PERIMETER
WOODS RETAIL SAE, LLC, a North Carolina limited liability company (“Seller”) and
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated December 23, 2010, as amended, for the purchase and sale of
Perimeter Woods Shopping Center located in Charlotte, North Carolina and as
legally described by the contract (the “Agreement”).

 

WHEREAS, Seller and Purchaser have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Purchaser agree as follows:

 

1.             The date “March 4, 2011” contained in the second line of
Section 8(a) of the Agreement is hereby deleted and the date “March 8, 2011” is
hereby inserted therein.

 

2.             This Fifth Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one Fifth Amendment. Each person executing this Fifth Amendment
represents that such person has full authority and legal power to do so and bind
the party on whose behalf he or she has executed this Fifth Amendment.  Any
counterpart to this Fifth Amendment may be executed by facsimile copy and shall
be binding on the parties.

 

The Agreement shall remain in full force and effect, as modified hereby.

 

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES

 

1

--------------------------------------------------------------------------------


 

 

 

SELLER:

 

 

 

 

 

PERIMETER WOODS RETAIL SAE, LLC, a North Carolina limited liability company

 

 

 

 

 

By: PERIMETER WOODS DEVELOPMENT, LLC, its Manager

 

 

 

 

 

By:

/s/ John Collett

 

 

Name: John Collett

 

 

Its: Manager

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

 

 

 

By:

/s/ Sharon Anderson-Cox

 

 

Name:

Sharon Anderson-Cox

 

 

Title:

VP

 

2

--------------------------------------------------------------------------------


 

SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Sixth Amendment”) is
made and entered into as of the 8th of March, 2011, by and between PERIMETER
WOODS RETAIL SAE, LLC, a North Carolina limited liability company (“Seller”) and
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated December 23, 2010, as amended, for the purchase and sale of
Perimeter Woods Shopping Center located in Charlotte, North Carolina and as
legally described by the contract (the “Agreement”).

 

WHEREAS, Seller and Purchaser have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Purchaser agree as follows:

 

1.             The date “March 8, 2011” contained in the second line of
Section 8(a) of the Agreement is hereby deleted and the date “March 10, 2011” is
hereby inserted therein.

 

2.             This Sixth Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one Sixth Amendment. Each person executing this Sixth Amendment
represents that such person has full authority and legal power to do so and bind
the party on whose behalf he or she has executed this Sixth Amendment.  Any
counterpart to this Sixth Amendment may be executed by facsimile copy and shall
be binding on the parties.

 

The Agreement shall remain in full force and effect, as modified hereby.

 

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES

 

1

--------------------------------------------------------------------------------


 

 

 

SELLER:

 

 

 

 

 

PERIMETER WOODS RETAIL SAE, LLC, a North Carolina limited liability company

 

 

 

 

 

By: PERIMETER WOODS DEVELOPMENT, LLC, its Manager

 

 

 

 

 

By:

/s/ John Collett

 

 

Name: John Collett

 

 

Its: Manager

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

 

 

 

By:

/s/ Sharon Anderson-Cox

 

 

Name:

Sharon Anderson-Cox

 

 

Title:

VP

 

2

--------------------------------------------------------------------------------


 

SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Seventh Amendment”)
is made and entered into as of the 10th of March, 2011, by and between PERIMETER
WOODS RETAIL SAE, LLC, a North Carolina limited liability company (“SAE”) and
PERIMETER WOODS DEVELOPMENT, LLC, a North Carolina limited liability company
(“Development”) (SAE and together with Development, collectively, “Seller”) and
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated December 23, 2010, as amended, for the purchase and sale of
Perimeter Woods Shopping Center located in Charlotte, North Carolina and as
legally described by the contract (the “Agreement”).

 

WHEREAS, Seller and Purchaser have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Purchaser agree as follows:

 

1.                                       Recital A of the Agreement is amended
by (a) deleting the word “Seller” throughout and inserting the word “SAE”
therein and (b) deleting the second sentence of Recital A.

 

2.                                       Current Recital B of the Agreement is
hereby re-titled as Recital C.

 

3.                                       The following paragraph is hereby
inserted as new Recital B of the Agreement:

 

Development is the owner of the fee interest in a detention pond which serves
the  Shopping Center and which is more particularly described upon Exhibit A-1
(the “Detention Pond Tract”).  The Shopping Center and the Detention Pond Tract
are hereinafter collectively referred to as the “Land”.

 

4.                                       Purchaser hereby approves of its due
diligence investigation of the Land subject to resolution to Purchaser’s
satisfaction of the following matters prior to Closing (collectively, the “Open
Study Period Issues”):

 

a.                                       finalization of a mutually acceptable
easement agreement (the “Shared Drive Easement Agreement”) which must be in
recordable form and consented to by the Lender relating to the shared drive
located between Tracts 7 and 8 at the Shopping Center; and

 

b.                                      resolution of the matters described by
Michael A. Shlau’s February 15, 2011 title and survey comment letter (including,
but not limited to, the matters concerning both architectural review boards).

 

1

--------------------------------------------------------------------------------


 

5.                                       The following sentences shall be
inserted at the end of Section 6(i) of the Agreement: “Also, Seller shall obtain
(i) a Master Declaration estoppel certificate from each party to the Master
Declaration of Covenants, Easements and Restrictions, as amended, between
Perimeter Woods Land, LLC and Perimeter Woods Business Park, LLC recorded in the
Office of the Register of Deeds of Mecklenburg County, North Carolina at Book
20339, Page 509 (the “Master Declaration”); and (ii) a Residential Declaration
estoppel certificate from each party to the Residential Declaration of
Covenants, Easements and Restrictions, as amended, between Perimeter Woods Land,
LLC and Perimeter Woods Business Park, LLC recorded in the Office of the
Register of Deeds of Mecklenburg County, North Carolina at Book 23778, Page 540
(the “Residential Declaration”).  The form of the Master Declaration estoppel
and the Residential Declaration estoppel shall be in the same form as the REA
estoppel certificate attached as Exhibit M to the Agreement.”

 

6.                                       The following sentence shall be
inserted at the end of Section 8(a) of the Agreement:

 

“Notwithstanding anything to the contrary contained herein, Purchaser shall be
entitled to terminate this Agreement on or before May 15, 2011 before 5:00 pm
Chicago local time, if by that time and date any of the closing conditions
described by the Agreement, including but not limited to the Open Study Period
Issues have not been fully satisfied to Purchaser’s sole satisfaction, by
delivering written notice of Purchaser’s dissatisfaction of same to Seller and
Escrow Agent on or prior to that date and time.”

 

7.                                       The Agreement is amended by inserting
the phrase “along with a Master Declaration estoppel certificate from each party
to the Master Declaration and a Residential Declaration estoppel certificate
from each party to the Residential Declaration all” between the phrase “REA
estoppel certificate from Lowe’s” and “as described in Section 6(i)” of lines 1
and 2 of Section 9(a)(i) of the Agreement.

 

8.                                       The following provision is hereby
inserted at the end of Section 9(a) of the Agreement: “(ix) Resolution of the
Open Study Period Issues.”

 

9.                                       The following paragraph is hereby
inserted as the second paragraph of Section 13(d) of the Agreement:

 

“In the event that on or prior to the third (3rd) anniversary of the Closing
Date a tenant of the Shopping Center exercises any right that it might have
under its lease to initiate an inspection or audit the common area maintenance
expenses for the Shopping Center for any period prior to the Closing Date,
Purchaser shall promptly notify Seller of such exercise.  Seller, at the cost
and expense of Seller, shall have the right to fully participate in, and at its
election, take over the management and defense of, such inspection or audit and
any litigation, mediation and/or arbitration proceedings resulting from such
inspection or audit.  Purchaser shall

 

2

--------------------------------------------------------------------------------


 

reasonably cooperate with the efforts of Seller in connection with any such
inspection, audit, litigation, mediation and/or arbitration proceeding and shall
utilize reasonable efforts to minimize or mitigate any liability of Seller
hereunder.  Seller hereby covenants and agrees to indemnify, defend and hold
harmless Purchaser from and against any liabilities Purchaser shall suffer as a
result of any refund of common area costs or payment of costs and expenses as a
result of any such inspection or audit initiated on or prior to the third (3rd)
anniversary of the Closing Date of any period prior to the Closing Date.”

 

10.                                 The following sentence is hereby inserted as
new Section 13(j) of the Agreement: “At the Closing, Seller covenants and agrees
to deposit the sum of Fifty-Two Thousand Nine Hundred Fifty and No/100 Dollars
($52,950.00) into an escrow with Escrow Agent as security for any immediate
needs repairs that are required at the Shopping Center (the “Immediate Needs
Repairs”) The Immediate Needs Repair Escrow shall be held by Escrow Agent under
the joint control of Seller and Purchaser (modified to comply with the terms
hereof) for a period beginning on the date of deposit and continuing until
Seller’s completion of the Immediate Needs Repairs to Purchaser’s commercially
reasonable satisfaction upon which Escrow Agent will release the amounts in the
Immediate Needs Repair Escrow to Seller.  This Section 13(j) will survive the
Closing. The details of the Immediate Needs Repairs Escrow shall be set forth in
a certain Post Closing and Indemnity Agreement to be negotiated and finalized by
and between Seller and Purchaser on or before the Closing Date.”

 

11.                                 The following sentence is hereby inserted as
new Section 13(k) of the Agreement: “At Closing, Seller shall give Purchaser a
credit against the Purchase Price in the amount of Two Hundred Fifty Thousand 
and No/100 Dollars ($250,000.00) for CAM reimbursement collection slippage.”

 

12.                                 The final sentence of the first paragraph of
Section 20 is amended by deleting the number “4,800” and inserting the number
“8,299” therein.

 

13.                                 The third paragraph of Section 20 of the
Agreement is hereby deleted and amended and restated as follows:

 

“Seller, or its affiliated entities, shall continue to serve as the exclusive
leasing agent for the Vacant Space during the Earnout Period and Seller shall be
responsible for all costs and expenses associated with leasing the Vacant Space,
including without limitation, any brokerage commissions and tenant improvement
allowances associated therewith.  To that end, Seller agrees to escrow with
Escrow Agent at Closing, an amount equal to (i) $15.00 per square foot of the
Vacant Space for anticipated tenant improvement allowances applicable to the
Vacant Space which is in a finished shell condition, plus (ii) $3.00 per square
foot of the Vacant Space for anticipated leasing commissions applicable to the
Vacant Space plus (iii) $35.00 per square foot of the Vacant Space [applicable
to that Vacant Space which is in an unfinished shell condition so as to bring
such

 

3

--------------------------------------------------------------------------------


 

Vacant Space to a finished shell condition and for anticipated tenant
improvements applicable to such Vacant Space] (collectively, the “Leasing
Escrow”).  As any portion of the Vacant Space is leased to tenants during the
Earnout Period, Seller may draw down on the Leasing Escrow to place the Vacant
Space into vanilla box condition and to pay any tenant improvement allowance
and/or leasing commissions applicable to said lease, provided in no event shall
the aggregate amount funded out of the Leasing Escrow for tenant improvement
allowances exceed $15.00 per square foot of the aggregate amount of Vacant Space
leased, which is in a finished shell condition, nor shall the aggregate amount
funded from the Leasing Escrow for leasing commissions exceed $3.00 per square
foot of the aggregate amount of Vacant Space leased, nor shall the aggregate
amount funded from the Leasing Escrow for Vacant Space which is in an unfinished
shell condition exceed $35.00 per square foot of the aggregate amount of Vacant
Space leased.  Upon the expiration of the Earnout Period, a portion of the
Leasing Escrow in an amount equal to the collective sum of the (i) vanilla box
condition funds for the then Vacant Space; (ii) improvement allowances for the
then Vacant Space; and (iii) the leasing commissions applicable to the then
Vacant Space shall be either: (y) paid to Purchaser if the then Vacant Space is
not fully leased to tenants satisfying the Occupancy Conditions prior to the
expiration of the Earnout Period; or (z) paid to Seller if the then Vacant Space
is fully leased to tenants satisfying the Occupancy Conditions prior to the
expiration of the Earnout Period.  Any amounts remaining in the Leasing Escrow
after payment to Purchaser and/or Seller (as applicable), as provided
immediately above shall be paid to Seller at the expiration of the Earnout
Period. Additionally, if tenant improvement allowances exceed $15.00 per square
foot of the aggregate amount of Vacant Space leased or leasing commissions
exceed $3.00 per square foot of the aggregate amount of Vacant Space leased
(including for space which is being reconfigured for future leasing to a tenant)
(e.g., relocation of walls and doorways), or Vacant Space which is in an
unfinished shell condition exceeds $35.00 per square foot of the aggregate
amount of Vacant Space leased, Seller shall be responsible for payment of such
shortfall from Seller’s funds without contribution therefor from Purchaser.”

 

14.                                 Within one (1) business day of the full
execution of this Seventh Amendment, Seller shall contact the Existing Lender to
notify them of the loan assumption and to begin the loan assumption application
process.

 

15.                                 The Seller Closing Documents exhibit
attached as Exhibit J to the Agreement is hereby deleted in its entirety and the
Seller Closing Documents exhibit attached hereto as Exhibit J is hereby
substituted in lieu thereof, such that from and after the date of this Seventh
Amendment, any references to the “Seller Closing Documents” or “Exhibit J” shall
be deemed to refer to the Seller Closing Documents exhibit attached to this
Seventh Amendment as Exhibit J.

 

4

--------------------------------------------------------------------------------


 

16.                                 The Purchaser Closing Documents exhibit
attached as Exhibit J-1 to the Agreement is hereby deleted in its entirety and
the Purchaser Closing Documents exhibit attached hereto as Exhibit J-1 is hereby
substituted in lieu thereof, such that from and after the date of this Seventh
Amendment, any references to the “Purchaser Closing Documents” or “Exhibit J-1”
shall be deemed to refer to the Purchaser Closing Documents exhibit attached to
this Seventh Amendment as Exhibit J-1.

 

17.                                 The Earnout Agreement attached as Exhibit K
to the Agreement is hereby deleted in its entirety and the Earnout Agreement
attached hereto as Exhibit K is hereby substituted in lieu thereof, such that
from and after the date of this Seventh Amendment, any references to the
“Earnout Agreement” or “Exhibit K” shall be deemed to refer to the Earnout
Agreement attached to this Seventh Amendment as Exhibit K.

 

18.                                 This Seventh Amendment may be executed in
one or more counterparts, each of which shall constitute an original and all of
which taken together shall constitute one Seventh Amendment. Each person
executing this Seventh Amendment represents that such person has full authority
and legal power to do so and bind the party on whose behalf he or she has
executed this Seventh Amendment.  Any counterpart to this Seventh Amendment may
be executed by facsimile copy and shall be binding on the parties.

 

The Agreement shall remain in full force and effect, as modified hereby.

 

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES

 

5

--------------------------------------------------------------------------------


 

 

 

SELLER:

 

 

 

 

 

PERIMETER WOODS RETAIL SAE, LLC, a North Carolina limited liability company

 

 

 

 

 

By: PERIMETER WOODS DEVELOPMENT, LLC, its Manager

 

 

 

 

 

By:

/s/ John Collett

 

 

Name: John Collett

 

 

Its: Manager

 

 

 

 

 

PERIMETER WOODS DEVELOPMENT, LLC, a North Carolina limited liability company

 

 

 

 

 

By:

/s/ John Collett

 

 

Name: John Collett

 

 

Its: Manager

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

 

 

 

By:

/s/ Sharon Anderson-Cox

 

 

Name:

Sharon Anderson-Cox

 

 

Title:

VP

 

6

--------------------------------------------------------------------------------


 

 

EXHIBIT A-1

 

DESCRIPTION OF LAND

 

[To Be Attached]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT J

 

SELLER CLOSING DOCUMENTS

 

1.                                       Deed

2.                                       Assignment of Leases

3.                                       Bill of Sale

4.                                       Assignment of Contracts

5.                                       FIRPTA

6.                                       Seller’s Affidavit

7.                                       Intentionally Omitted

8.                                       Termination of Property Management
Agreement

9.                                       Closing Statement

10.                                 Tenant and REA Notice Letters (REA Notice
letter shall include notice of Seller’s resignation as “Operator” under the
Lowe’s REA)

11.                                 Broker lien waivers from HFF acknowledging
receipt of a broker commission from Seller’s net proceeds of sale

12.                                 Assignment of Seller’s “Consenting Party”
status under the REA

13.                                 Resignation of Seller’s status as “Operator”
under the REA

14.                                 Earnout Agreement

15.                                 Audit Letter in favor of Purchaser’s
auditors (KPMG) in the form attached as Exhibit P

16.                                 Exclusive Leasing Agreement

17.                                 Shared Drive Easement Agreement

18.                                 Assignment of Seller’s “Consenting Party”
status under the Master Declaration

19.                                 Assignment of Seller’s “Consenting Party”
status under the Residential Declaration

 

Note:  Seller agrees to provide one set of closing documents for each of SAE and
Development as applicable.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

PURCHASER CLOSING DOCUMENTS

 

1.                                       Assignment of Leases

2.                                       Bill of Sale

3.                                       Assignment of Contracts

4.                                       Intentionally Omitted

5.                                       Closing Statement

6.                                       Assignment of Seller’s “Consenting
Party” status under the REA

7.                                       Acceptance of “Operator” status under
the REA

8.                                       Earnout Agreement

9.                                       Exclusive Leasing Agreement

10.                                 Shared Drive Easement Agreement

11.                                 Assignment of Seller’s “Consenting Party”
status under the Master Declaration

12.                                 Assignment of Seller’s “Consenting Party”
status under the Residential Declaration

 

9

--------------------------------------------------------------------------------


 

EXHIBIT K

 

EARNOUT AGREEMENT

 

[To Be Attached]

 

10

--------------------------------------------------------------------------------


 

EIGHTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS EIGHTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Eighth Amendment”) is
made and entered into as of the 12th of May, 2011, by and between PERIMETER
WOODS RETAIL SAE, LLC, a North Carolina limited liability company (“SAE”) and
PERIMETER WOODS DEVELOPMENT, LLC, a North Carolina limited liability company
(“Development”) (SAE and together with Development, collectively, “Seller”) and
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated December 23, 2010, as amended, for the purchase and sale of
Perimeter Woods Shopping Center located in Charlotte, North Carolina and as
legally described by the contract (the “Agreement”).

 

WHEREAS, Seller and Purchaser have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Purchaser agree as follows:

 

1.                                       The date “May 15, 2011” in the final
sentence of Section 8(a) of the Agreement is hereby deleted and the following
date inserted therein: “June 1, 2011”.

 

2.                                       The second line of Section 13(a) of the
Agreement is amended by deleting the date “May 15, 2011” and inserting the date
“June 1, 2011” therein.

 

3.                                       This Eighth Amendment may be executed
in one or more counterparts, each of which shall constitute an original and all
of which taken together shall constitute one Eighth Amendment. Each person
executing this Eighth Amendment represents that such person has full authority
and legal power to do so and bind the party on whose behalf he or she has
executed this Eighth Amendment.  Any counterpart to this Eighth Amendment may be
executed by facsimile copy and shall be binding on the parties.

 

The Agreement shall remain in full force and effect, as modified hereby.

 

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES

 

1

--------------------------------------------------------------------------------


 

 

 

SELLER:

 

 

 

 

 

PERIMETER WOODS RETAIL SAE, LLC, a North Carolina limited liability company

 

 

 

 

 

By: PERIMETER WOODS DEVELOPMENT, LLC, its Manager

 

 

 

 

 

By:

/s/ John Collett

 

 

Name: John Collett

 

 

Its: Manager

 

 

 

 

 

PERIMETER WOODS DEVELOPMENT, LLC, a North Carolina limited liability company

 

 

 

 

 

By:

/s/ John Collett

 

 

Name: John Collett

 

 

Its: Manager

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

 

 

 

By:

/s/ R. Brinkman

 

 

Name:

R. Brinkman

 

 

Title:

V.P.

 

2

--------------------------------------------------------------------------------

 